--------------------------------------------------------------------------------

EXHIBIT 10.19
















LEASE AGREEMENT
 




dated as of April 3, 2006
 




between
 




CT CHATTANOOGA TN, LLC,
as Landlord
 




and
 




COVENANT TRANSPORT, INC.,
a Tennessee corporation, 
 
as Tenant
 






     





--------------------------------------------------------------------------------




Table of Contents




1.
Certain Definitions
1
     
2.
Demise of Premises
1
     
3.
Title and Condition
1
     
4.
Use of Leased Premises; Quiet Enjoyment
3
     
5.
Term
4
     
6.
Rent
4
     
7.
Net Lease; Non-Terminability
5
     
8.
Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements
6
     
9.
Liens; Recording and Title
8
     
10.
Indemnification
9
     
11.
Maintenance and Repair
11
     
12.
Alterations
12
     
13.
Condemnation
13
     
14.
Insurance
14
     
15.
Restoration
18
     
16.
Subordination to Financing
19
     
17.
Assignment, Subleasing
20
     
18.
Permitted Contests
21
     
19.
Conditional Limitations; Default Provisions
21
     
20.
Additional Rights of Landlord and Tenant
24
     
21.
Notices
25
     
22.
Estoppel Certificates
26
     
23.
Surrender and Holding Over
26
     
24.
No Merger of Title
27
     
25.
Definition of Landlord
27
     
26.
Hazardous Substances
27
     
27.
Entry by Landlord
28
     
28.
No Usury
28
     
29.
Financial Statements
28
     
30.
Special Tax Indemnity
28

 
i

--------------------------------------------------------------------------------



     
31.
Withholdings
30
     
32.
Representations
31
     
33.
Duty of First Offer
33
     
34.
Separability
34
     
35.
Miscellaneous
34



 

ii

--------------------------------------------------------------------------------



EXHIBITS




EXHIBIT A
Legal Description
EXHIBIT B
Basic Rent
EXHIBIT C
Form of Tenant Estoppel
EXHIBIT D
Form of Landlord Waiver
EXHIBIT E
Form of Subordination, Non-Disturbance and Attornment Agreement
   
APPENDIX A
Definitions







     




iii

--------------------------------------------------------------------------------





LEASE AGREEMENT
 
THIS LEASE AGREEMENT (as amended, supplemented and otherwise modified from time
to time, this “Lease”) made as of April 3, 2006 by and between CT CHATTANOOGA
TN, LLC, a Delaware limited liability company, as landlord, having an office at
c/o SunTrust Equity Funding, LLC, 303 Peachtree Street, 24th Floor, MC 3951,
Atlanta, Georgia 30308, and COVENANT TRANSPORT, INC., a Tennessee corporation,
as tenant, having an office at 400 Birmingham Highway, Chattanooga, TN 37419.


In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant, intending to be legally bound, hereby covenant
and agree as follows:


1.     Certain Definitions. All capitalized terms, unless otherwise defined
herein, shall have the respective meanings ascribed to such terms in Appendix A
annexed hereto and by this reference incorporated herein.


2.     Demise of Premises. Landlord hereby demises and lets to Tenant and Tenant
hereby takes and leases from Landlord, for the Term and upon the provisions
hereinafter specified, the Leased Premises.


3.     Title and Condition. 


(a)     The Leased Premises are demised and let subject to (i) Permitted
Encumbrances, (ii) all Legal Requirements and Insurance Requirements, including
any existing violation of any thereof, and (iii) the condition of the Leased
Premises as of the commencement of the Term; without representation or warranty
by Landlord; it being understood and agreed, however, that the recital of the
Permitted Encumbrances herein shall not be construed as a revival of any thereof
which for any reason may have expired.


(b)     LANDLORD HAS NOT MADE AND WILL NOT MAKE ANY INSPECTION OF ANY OF THE
LEASED PREMISES, AND LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL
TAKE THE LEASED PREMISES “AS IS”, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER
ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT
MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY
WARRANTY OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL
OR WORKMANSHIP THEREIN, LATENT OR PATENT, AS TO LANDLORD’S TITLE THERETO, OR AS
TO VALUE, COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE, CONDITION,
MERCHANTABILITY, QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT BEING AGREED
THAT ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. Tenant acknowledges
that the Leased Premises are of its selection and to its specifications, and
that the Leased Premises have been inspected by Tenant and are satisfactory to
it. In the event of any defect or deficiency in any of the Leased Premises of
any nature, whether patent or latent, Landlord shall not have any responsibility
or liability with respect thereto or for any incidental or consequential damages
(including strict liability in tort). The provisions of this Paragraph 3(b) have
been negotiated, and the foregoing provisions are intended to be a complete
exclusion and negation of any warranties by Landlord, express or implied, with
respect to any of the Leased Premises, arising pursuant to the Uniform
Commercial Code or any other law now or hereafter in effect or otherwise.


--------------------------------------------------------------------------------


 
(c)     Tenant acknowledges and agrees that Tenant has examined the title to the
Leased Premises prior to the execution and delivery of this Lease and has found
such title to be satisfactory for the purposes contemplated by this Lease.


(d)     Landlord hereby assigns, without recourse or warranty whatsoever, to
Tenant, all Guaranties. Such assignment shall remain in effect until the
termination of this Lease. Landlord shall also retain the right to enforce any
Guaranties assigned to Tenant hereunder in the name of Tenant during the
continuance of any Event of Default. Landlord hereby agrees to execute and
deliver, at Tenant’s expense, such further documents, including powers of
attorney, as Tenant may reasonably request in order that Tenant may have the
full benefit of the assignment effected or intended to be effected by this
Paragraph 3(d). Upon the termination of this Lease, the Guaranties shall
automatically revert to Landlord, provided that, to the extent that Tenant has
incurred out-of-pocket costs and expenses to replace or repair any part of the
Leased Premises for which there is a claim under a Guaranty, Tenant shall be
subrogated to Landlord’s rights under such Guaranty to the extent of such costs
and expenses, and, at Tenant’s reasonable request, Landlord shall cooperate with
Tenant, at Tenant’s expense, to recover such claim. The foregoing provision of
reversion shall be self-operative and no further instrument of reassignment
shall be required. In confirmation of such reassignment Tenant shall execute and
deliver promptly any certificate or other instrument which Landlord may
reasonably request. Any monies collected by Tenant under any of the Guaranties
after the occurrence of and during the continuation of an Event of Default shall
be held in trust by Tenant and promptly paid over to Landlord.


(e)     Landlord agrees to enter into, at Tenant’s expense, such Easements as
are reasonably requested by Tenant, subject to Lender’s and Landlord’s approval
of the form thereof, not to be unreasonably withheld or delayed; provided,
however, that no such Easement shall result in any diminution in the value or
utility of the Leased Premises for use as an office building, truck terminal and
truck maintenance facility and related purposes and further provided that no
such Easement shall render the use of the Leased Premises dependent upon any
other property, or condition the use of the Leased Premises upon the use of any
other property, each of which Tenant shall certify to Landlord and Lender in
writing delivered with Tenant’s request with respect to such Easement. Tenant’s
request shall also include Tenant’s written undertaking acknowledging that
Tenant shall remain liable hereunder as principal and not merely as a surety or
guarantor notwithstanding the establishment of any Easement. Except as expressly
permitted by this Lease, Landlord shall not enter into any Easements, REA’s,
restrictive covenants or other matters affecting title to the Leased Premises
without the prior consent of Tenant, which shall not be unreasonably withheld or
delayed.

2

--------------------------------------------------------------------------------



(f)     Tenant agrees that Tenant is obligated to and shall perform all
obligations of the owner of the Leased Premises under, and pay all expenses
which the owner of the Leased Premises may be required to pay in accordance
with, any REA, and that Tenant shall comply with all of the terms and conditions
of each REA during the term of this Lease. Tenant further covenants and agrees
to indemnify, defend and hold harmless Landlord and Lender against any claim,
loss or damage suffered by Landlord or Lender by reason of Tenant’s failure to
perform any obligations or pay any expenses as required under any REA or comply
with the terms and conditions of any REA as hereinabove provided during the term
of this Lease.


4.     Use of Leased Premises; Quiet Enjoyment. 


(a)     Tenant may use the Leased Premises as an office building, truck terminal
and truck maintenance facility or any other lawful purpose, so long as such
other purpose would not (i) have a material adverse effect on the value or
utility of the Leased Premises, (ii) materially increase the likelihood that
Tenant, Landlord or Lender would incur liability under any provisions of any
Environmental Laws, (iii) result in or give rise to any material environmental
deterioration or degradation of the Leased Premises or (iv) result in the Leased
Premises constituting “limited use property” within the meaning of Revenue
Procedure 2001-28, 2001-19 I.R.B. 1156. In no event shall the Leased Premises be
used for any purpose which shall violate any of the provisions of any Permitted
Encumbrance or any covenants, restrictions or agreements hereafter created by or
consented to by Tenant applicable to the Leased Premises. Tenant agrees that
with respect to the Permitted Encumbrances and any covenants, restrictions or
agreements hereafter created by or consented to by Tenant, Tenant, at its
expense, shall observe, perform and comply with and carry out the provisions
thereof required therein to be observed and performed by Landlord or Tenant.
Landlord acknowledges and agrees that for so long as this Lease is in full force
and effect, Tenant shall have the right to enforce all of Landlord’s rights and
to enjoy all benefits and privileges under the Permitted Encumbrances. Landlord
shall reasonably cooperate with Tenant, at Tenant’s expense, in promptly
providing any consents or approvals that may be required by any third party in
connection with Tenant’s enforcement of Tenant’s or Landlord’s rights under the
Permitted Encumbrances. Landlord further agrees to execute and deliver, at
Tenant’s expense, such further documents, including powers of attorney, as
Tenant may reasonably request in order that Tenant may enjoy all rights,
benefits and privileges under the Permitted Encumbrances.


(b)     Subject to Tenant’s rights under Paragraph 18 hereof, Tenant shall not
knowingly permit any unlawful occupation, business or trade to be conducted on
the Leased Premises or any use to be made thereof contrary to applicable Legal
Requirements or Insurance Requirements. Subject to Tenant’s rights under
Paragraph 18, Tenant shall not use, occupy or knowingly permit any of the Leased
Premises to be used or occupied, nor do or knowingly permit anything to be done
in or on any of the Leased Premises, in a manner which would (i) make void or
voidable any insurance which Tenant is then maintaining in force with respect to
any of the Leased Premises as required hereunder, (ii) affect the ability of
Tenant to obtain any insurance which Tenant is required to furnish hereunder,
(iii) cause any injury or damage to any of the Improvements unless as a result
of Alterations permitted under Paragraph 12 hereof or (iv) result in Landlord
being subject to any burdensome regulation. Tenant shall operate the Leased
Premises in accordance, in all material respects, with all applicable laws,
rules and regulations, including, without limitation, taking all such actions as
may be necessary to permit the Leased Premises to be operated as an office
building, truck terminal and truck maintenance facility.

3

--------------------------------------------------------------------------------



(c)     Subject to all of the provisions of this Lease, so long as no Event of
Default exists hereunder, Landlord covenants to do no act to disturb the
peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant.


(d)     Tenant covenants and agrees to remain in actual physical possession of
the Leased Premises and to continuously operate its business in the Leased
Premises, subject to Tenant’s rights under Paragraph 17 hereof.


5.     Term. 


(a)     Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term commencing on the Commencement Date and ending on
the Expiration Date.


(b)     Provided (i) this Lease shall not have been terminated pursuant to the
provisions of Paragraph 13(b) or 19, and (ii) an Event of Default has not
occurred and remains uncured, in each case on the applicable date of its Renewal
Option Notice and on the Expiration Date (or the expiration date of the then
expiring Renewal Term, as applicable), Tenant shall have eight (8) consecutive
options to extend the term of this Lease for a Renewal Term, commencing upon the
day after the Expiration Date (or the expiration date of the then expiring
Renewal Term, as applicable). If Tenant elects to exercise any one or more of
said renewal options, it shall do so by giving a Renewal Option Notice to
Landlord at any time during the Term (or the then Renewal Term, as applicable)
but, in any event, on or before that date which is twelve (12) months prior to
the commencement of the Renewal Term for which such election is exercised.
Tenant shall forever waive its right to exercise a renewal option if it shall,
for any reason whatsoever, fail to give such Renewal Option Notice to Landlord
within the time and in the manner provided for the giving of such notice,
whether such failure is inadvertent or intentional, TIME BEING OF THE ESSENCE as
to the exercise of such renewal option and the giving of such notice. If Tenant
shall elect to exercise any such renewal option, the term of this Lease shall be
automatically extended for five (5) years without the execution of an extension
or renewal lease. Any Renewal Term shall be subject to all of the provisions of
this Lease, and all such provisions shall continue in full force and effect.
Within ten (10) days after request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord an instrument confirming that such option
has been effectively exercised, confirming the extended expiration date of this
Lease and confirming the Basic Rent for the Renewal Term.


6.     Rent. 


(a)     Tenant shall pay to Landlord (or to such Person as is directed by
Landlord), as rent for the Leased Premises, beginning on the Commencement Date
and continuing for the Term, the Basic Rent in advance, on the Basic Rent
Payment Dates, and shall pay the same by wire transfer in immediately available
federal funds to such account in such bank as Landlord shall designate from time
to time. If the Commencement Date shall occur on a date other than the first day
of a calendar month, Basic Rent for the period from and including the
Commencement Date through and excluding the first day of the following month
shall be paid on the Commencement Date in the amount equal to one thirtieth
(1/30) of the monthly Basic Rent for the first year set forth on Exhibit B
attached hereto for each day from and including the Commencement Date through
and excluding the first day of the following month.

4

--------------------------------------------------------------------------------



(b)     Subject to Tenant’s right to contest in accordance with Paragraph 18,
Tenant shall pay and discharge before the imposition of any fine, Lien, interest
or penalty which may be added thereto for late payment thereof, as Additional
Rent, all other amounts and obligations which Tenant assumes or agrees to pay or
discharge pursuant to this Lease, together with every fine, penalty, interest
and cost which may be added by the party to whom such payment is due for
nonpayment or late payment thereof. In the event of any failure by Tenant to pay
or discharge any of the foregoing, Landlord shall have all rights, powers and
remedies provided herein, by law or otherwise, in the event of nonpayment of
Basic Rent. All payments of Additional Rent that are payable to Landlord shall
be paid by Tenant by wire transfer in immediately available federal funds to
such account in such bank as Landlord shall designate, from time to time.


(c)     If any installment of Basic Rent is not paid after the same is due,
Tenant shall pay to Landlord or Lender, as the case may be, on demand, as
Additional Rent, an amount equal to the late charge or late fee, if any, charged
by, and due and owing to, Lender under the Mortgage pursuant to the terms of the
Mortgage.


(d)     Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transactions
represented by this Lease in all applicable books, records and reports
(including, without limitation, income tax filings) in a manner consistent with
“true lease” treatment rather than “financing” treatment.


7.     Net Lease; Non-Terminability. 


(a)     This is a net lease and Basic Rent, Additional Rent and all other sums
payable hereunder by Tenant shall be paid, except as otherwise expressly set
forth in this Lease, without notice, demand, setoff, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense.


(b)     Except as otherwise expressly provided in this Lease, this Lease shall
not terminate, and Tenant shall not have any right to terminate this Lease,
during the Term. Except as otherwise expressly provided in this Lease, Tenant
shall not be entitled to any setoff, counterclaim, recoupment, abatement,
suspension, deferment, diminution, deduction, reduction or defense of or to
Basic Rent, Additional Rent or any other sums payable under this Lease; and
except as otherwise expressly provided in this Lease, the obligations of Tenant
under this Lease shall not be affected by any interference with Tenant’s use of
any of the Leased Premises for any reason, including but not limited to the
following: (i) any damage to or destruction of any of the Leased Premises by any
cause whatsoever, (ii) any Condemnation, (iii) the prohibition, limitation or
restriction of Tenant’s use of any of the Leased Premises, (iv) any eviction by
paramount title or otherwise, (v) Tenant’s acquisition of ownership of any of
the Leased Premises other than pursuant to an express provision of this Lease,
(vi) any default on the part of Landlord under this Lease or under any other
agreement, (vii) any latent or other defect in, or any theft or loss of any of,
the Leased Premises, (viii) the breach of any warranty of any seller or
manufacturer of any of the Fixtures, (ix) any violation of Paragraph 4(c) by
Landlord, or (x) any other cause, whether similar or dissimilar to the
foregoing, any present or future Law to the contrary notwithstanding. It is the
intention of the parties hereto that the obligations of Tenant under this Lease
shall be separate and independent covenants and agreements, and that Basic Rent,
Additional Rent and all other sums payable by Tenant hereunder shall continue to
be payable in all events (or, in lieu thereof, Tenant shall pay amounts equal
thereto), and that the obligations of Tenant under this Lease shall continue
unaffected, unless this Lease shall have been terminated pursuant to an express
provision of this Lease, including, without limitation, the provisions of
Paragraph 13(b) and Paragraph 14(g) hereof. Nothing set forth herein shall
abrogate Tenant’s rights to pursue a claim for damages against Landlord if
Landlord breaches its obligations under this Lease, provided that in no event
shall Tenant have any right to offset any such damages against Basic Rent or
Additional Rent or to terminate this Lease.

5

--------------------------------------------------------------------------------


(c)     Tenant agrees that it shall remain obligated under this Lease in
accordance with its provisions and that, except as otherwise expressly provided
herein, it shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding (i) the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding-up or other proceeding affecting
Landlord, (ii) the exercise of any remedy, including foreclosure, under the
Mortgage, or (iii) any action with respect to this Lease (including the
disaffirmance hereof) which may be taken by Landlord under the Federal
Bankruptcy Code or by any trustee, receiver or liquidator of Landlord or by any
court under the Federal Bankruptcy Code or otherwise.


(d)     This Lease is the absolute and unconditional obligation of Tenant.
Tenant waives all rights which are not expressly stated in this Lease but which
may now or hereafter otherwise be conferred by law (i) to quit, terminate or
surrender this Lease or any of the Leased Premises, (ii) to any setoff,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of or to Basic Rent, Additional Rent or any
other sums payable under this Lease, except as otherwise expressly provided in
this Lease, and (iii) for any statutory Lien or offset right against Landlord or
its property.


8.     Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements. 


(a)     (i)     Subject to the provisions of Paragraph 18 hereof, Tenant shall,
before interest or penalties are due thereon, pay and discharge all Impositions,
which payment shall be on an After Tax Basis as to Landlord. If received by
Landlord, Landlord shall promptly deliver to Tenant any bill or invoice with
respect to any Imposition.


(ii)     Nothing herein shall obligate Tenant to pay, and the term “Impositions”
shall exclude, federal, state or local (A) transfer taxes as the result of a
conveyance by (or suffered by) Landlord (unless attributable to an Event of
Default or such conveyance is to Tenant or a person designated by Tenant), (B)
franchise, capital stock or similar taxes if any, of Landlord, except to the
extent that such franchise, capital stock or similar taxes would not be payable
by Landlord but for Landlord’s interest in the Leased Premises or this Lease,
(C) income, excess profits or other taxes, if any, of Landlord, determined on
the basis of or measured by its net income, (D) any estate, inheritance,
succession, gift, capital levy or similar taxes, unless the taxes referred to in
clauses (B) and (C) above are in lieu of, or a substitute for, any other tax or
assessment upon or with respect to any of the Leased Premises which, if such
other tax or assessment were in effect at the commencement of the Term, would be
payable by Tenant, or (E) any Tax that would not have been imposed but for the
failure of Indemnitee to comply with certification, information, documentation
or other reporting requirements applicable to Indemnitee, if compliance with
such requirements is required by statute or regulation of the relevant taxing
authority as a precondition to relief or exemption from such Tax, provided that
Tenant has complied with its obligations set forth in paragraph (e) below. In
the event that any assessment against any of the Leased Premises may be paid in
installments, Tenant shall have the option to pay such assessment in
installments; and in such event, Tenant shall be liable only for those
installments which become due and payable during the Term. Tenant shall prepare
and file all tax reports required by governmental authorities which relate to
the Impositions. Within twenty (20) days after Landlord’s written request
therefor, Tenant shall deliver to Landlord copies of all settlements and notices
pertaining to the Impositions which may be issued by any Governmental Authority
and receipts for payments of all Impositions made during each calendar year of
the Term (provided that, (i) with respect to receipts for payments, Tenant shall
provide them to Landlord promptly upon request, but in any event Tenant shall
have no less than thirty (30) days after payment to make such delivery and (ii)
Tenant shall provide Landlord with evidence of payment of the property taxes due
on May 1, 2006 on or before May 1, 2006).

6

--------------------------------------------------------------------------------


 
(b)     Subject to the provisions of Paragraph 18 hereof, Tenant shall promptly
comply with and conform to all of the Legal Requirements and Insurance
Requirements.


(c)     Any amount payable to Landlord pursuant to this Paragraph 8 shall be
paid within ten (10) days after receipt of a written demand therefor from
Landlord accompanied by a written statement describing in reasonable detail the
amount so payable. Any payments required to be made by Tenant pursuant to this
Paragraph 8 that are not allowed to be paid directly to the appropriate
Governmental Authority or such other Person to whom such payment is due shall be
made directly to Landlord at the location and in the manner specified by
Landlord pursuant to Paragraph 6 for the payment of Rent. Any amount payable by
Tenant under this Paragraph 8 that is not paid to Landlord when due shall bear
interest at the Default Rate. In addition, Tenant shall be solely responsible
for the payment of any late fees, penalties or default interest with respect to
any amount payable by Tenant under this Paragraph 8 to anyone other than
Landlord that is not paid when due.


(d)     If any report, return or statement (a “Filing”) is required to be filed
with respect to any Imposition that is subject to this Paragraph 8, Tenant
shall, if permitted by Applicable Laws to do so, timely file or cause to be
filed such Filing with respect to such Tax and shall promptly provide notice of
such filing to Landlord (except for any such Filing that Landlord has notified
Tenant in writing that Landlord intends to file) and will (if ownership of the
Leased Premises or any part thereof or interest therein is required to be shown
on such Filing) show the ownership of the Leased Premises in the name of
Landlord and send a copy of such Filing to Landlord. If Tenant is not permitted
by Applicable Laws to file any such Filing, Tenant will promptly notify Landlord
of such requirement in writing and prepare and deliver to Landlord a proposed
form of such Filing and such information as is within Tenant’s reasonable
control or access with respect to such Filing within a reasonable time under the
circumstances, and in all events at least five (5) Business Days, prior to the
time such Filing is required to be filed. Tenant shall hold Landlord harmless
from and against any liabilities, including, but not limited to penalties,
additions to tax, fines and interest, arising out of any insufficiency or
inaccuracy in any such Filing, if such insufficiency or inaccuracy is
attributable to Tenant.
 
(e)     Notwithstanding anything herein to the contrary, any obligations of
Tenant under the provisions of this Paragraph 8 that accrue prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination of this Lease.

7

--------------------------------------------------------------------------------


 
(f)     Until the earlier of (i) the receipt by Landlord of a separate tax
parcel number for the Leased Premises and (ii) May 1, 2007, Tenant (A) shall pay
when due all Taxes with respect to the approximate 181.2 acre tax parcel of
which the Leased Premises is a part (the “Existing Tax Parcel”) and shall
provide evidence of such payment to Landlord within three (3) Business Days of
such payment, (B) shall not construct any improvements on that portion of the
Existing Tax Parcel not included in the Leased Premises except for a body shop
and such other improvements as shall be instrumental to the construction and/or
operation of such body shop, the aggregate construction cost of which shall not
exceed $10,000,000, and (C) shall not encumber that portion of the Existing Tax
Parcel that is not included in the Leased Premises with any Lien for borrowed
money. Tenant shall (i) promptly after Landlord’s request, execute and deliver
an agreement, in recordable form, evidencing the agreements set forth in this
Paragraph 8(f), which agreement may be recorded against the Existing Tax Parcel
in the appropriate real estate records, and (ii) cooperate with Landlord in
seeking to obtain a separate tax parcel number for the Leased Premises as
promptly as practicable after the Commencement Date. In the event that Landlord
has not received a separate tax parcel number for the Leased Premises on or
prior to May 1, 2007, then, until the date on which Landlord so receives such
separate tax parcel number, Tenant shall provide Landlord with not less than
ninety (90) days’ prior written notice of Tenant’s intent to undertake the
construction of any improvements on the Existing Tax Parcel or to encumber all
or any portion of the Existing Tax Parcel with any Lien for borrowed money.


9.     Liens; Recording and Title. 


(a)     Subject to the provisions of Paragraph 18 hereof, Tenant shall not,
directly or indirectly, create or permit to be created or to remain, and shall
promptly discharge, any Lien on the Leased Premises, or on the Basic Rent,
Additional Rent or any other sums payable by Tenant under this Lease, other than
the Mortgage, the Permitted Encumbrances and any mortgage, Lien, encumbrance or
other charge created by, or resulting from any act or omission by, Landlord or
those claiming by, through or under Landlord (except Tenant, or any assignee of,
or sublessee from, Tenant). Notice is hereby given that Landlord shall not be
liable for any labor, services or materials furnished or to be furnished to
Tenant, or to anyone holding any of the Leased Premises through or under Tenant,
and that no mechanic’s or other Liens for any such labor, services or materials
shall attach to or affect the interest of Landlord in and to any of the Leased
Premises.


(b)     Each of Landlord and Tenant shall execute, acknowledge and deliver to
the other a written memorandum of this Lease to be recorded in the appropriate
land records of the jurisdiction in which the Leased Premises is located, in
order to give public notice and protect the validity of this Lease. In the event
of any discrepancy between the provisions of such recorded memorandum of this
Lease and the provisions of this Lease, the provisions of this Lease shall
prevail.

8

--------------------------------------------------------------------------------



(c)     Nothing in this Lease and no action or inaction by Landlord shall be
deemed or construed to mean that Landlord has granted to Tenant any right, power
or permission to do any act or to make any agreement which may create, give rise
to, or be the foundation for, any right, title, interest or Lien in or upon the
estate of Landlord in any of the Leased Premises. Landlord shall not have any
Lien upon Tenant’s Trade Fixtures or any other personal property of Tenant that
is located at or on the Leased Premises, so long as such Trade Fixtures or other
personal property is not part of the Leased Premises and has not been funded by
Landlord.


10.     Indemnification. 


(a)     Tenant agrees to assume liability for, and to indemnify, protect,
defend, save and keep harmless each Indemnitee, on an After-Tax Basis, from and
against any and all Claims that may be suffered, imposed on or asserted against
any Indemnitee, arising out of (i) the ownership or leasing of the Leased
Premises by Landlord, the subleasing of the Leased Premises by Tenant,
assignment by Tenant of its interest in this Lease, or sale of the Leased
Premises by Landlord to Tenant, transfer of title of Tenant’s interest in this
Lease, renewal of this Lease, or operation, possession, use, non-use,
maintenance, modification, alteration, construction, reconstruction,
restoration, or replacement of the Leased Premises (or any portion thereof), or
from the granting by Landlord at Tenant’s request of easements, licenses or any
rights with respect to all or any part of the Leased Premises, or from the
design, construction or condition of the Leased Premises (including any Claims
arising, directly or indirectly, out of the actual or alleged presence, use,
storage, generation or Release of any Hazardous Materials, and any Claims for
patent infringement and latent or other defects, whether or not discoverable),
including any liability under Applicable Laws (including, without limitation,
any Claims arising directly or indirectly out of any actual or alleged
violation, now or hereafter existing, of any Environmental Laws), (ii) this
Lease or any modification, amendment or supplement thereto, (iii) the
non-compliance of the Leased Premises with Applicable Laws (including because of
the existence of the Permitted Encumbrances), (iv) any matter relating to all or
any part of the Leased Premises or any operations thereon, including matters
relating to Environmental Laws or Hazardous Materials, (v) the breach by Tenant
of its representations, warranties, covenants and obligations in this Lease
whether or not such Claim arises or accrues prior to the date of this Lease,
(vi) the business and activities of Tenant, (vii) the business and activities of
any other Person on or about the Leased Premises (whether as an invitee,
subtenant, licensee or otherwise), (viii) the cost of assessment, containment
and/or removal of any and all Hazardous Materials from all or any portion of the
Leased Premises or any surrounding areas for which Tenant or Landlord has any
legal obligation, the cost of any actions taken in response to a Release of any
Hazardous Materials on, in, under or affecting any portion of the Leased
Premises or any surrounding areas for which Tenant or Landlord has any legal
obligation to prevent or minimize such Release so that it does not migrate or
otherwise cause or threaten danger to present or future public health, safety,
welfare or the environment, and costs incurred to comply with Environmental Laws
in connection with all or any portion of the Leased Premises or any surrounding
areas for which Tenant or Landlord has any legal obligation, and (ix) an Event
of Default.

9

--------------------------------------------------------------------------------



(b)     In case any Claim shall be made or brought against any Indemnitee, such
Indemnitee shall give prompt notice thereof to Tenant; provided that failure to
so notify Tenant shall not reduce Tenant’s obligations to indemnify any
Indemnitee hereunder unless and only to the extent such failure results in
additional liability on Tenant’s part. Tenant shall be entitled, at its expense,
acting through counsel selected by Tenant (and reasonably satisfactory to such
Indemnitee), to participate in, or, except as otherwise provided herein, to
assume and control (if it promptly so elects upon notice of the Claim), and, to
the extent that Tenant desires to assume and control, in consultation with
Indemnitee, the negotiation, litigation and/or settlement of any such Claim
(subject to the provisions of the last sentence of subparagraph (c) of this
Paragraph 10). Such Indemnitee may (but shall not be obligated to) participate
at its own expense (unless Tenant is not defending such Claim in accordance
herewith and then at the expense of Tenant) and with its own counsel in any
proceeding conducted by Tenant in accordance with the foregoing, in which case
Tenant shall keep such Indemnitee and its counsel fully informed of all
proceedings and filings and afford such Indemnitee and counsel reasonable
opportunity for comment. Notwithstanding the foregoing, Tenant shall not be
entitled to assume and control the defense of any Claim if (i) an Event of
Default has occurred and is continuing, (ii) the proceeding involves possible
imposition of any criminal liability or penalty or a civil penalty on such
Indemnitee in excess of $1,000,000, (iii) the proceeding involves the granting
of injunctive relief against the Indemnitee not related to this Lease, (iv) a
significant counterclaim is available to the Indemnitee that would not be
available to and cannot be asserted by Tenant, (v) a conflict of interest exists
between the Indemnitee and Tenant with respect to the Claim, or (vi) the defense
of such Claim would require the delivery of material confidential and
proprietary information of such Indemnitee that would otherwise not be available
to Tenant or its counsel.


(c)     Upon payment in full of any Claim by Tenant pursuant to this Paragraph
10 to or on behalf of an Indemnitee, Tenant, without any further action, shall
be subrogated to any and all Claims that such Indemnitee may have relating
thereto (other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense or claims against another Indemnitee for which
Tenant would have indemnity obligations hereunder), and such Indemnitee shall
execute such instruments of assignment and conveyance, evidence of Claims and
payment and such other documents, instruments and agreements as may be
reasonably necessary to preserve any such Claims and otherwise reasonably
cooperate with Tenant to enable Tenant to pursue such Claims, all at Tenant’s
expense.


(d)     Notwithstanding anything to the contrary contained herein, Tenant shall
not be required to indemnify any Indemnitee under this Paragraph 10 for any
Claim to the extent resulting from the gross negligence or willful misconduct of
such Indemnitee (except to the extent imputed to such Indemnitee as a result of
Tenant’s acts or failure to act).


(e)     Each Indemnitee shall be an express third party beneficiary of Tenant’s
obligations under this Paragraph 10 and may directly enforce its rights against
Tenant hereunder.


(f)     The obligations of Tenant under this Paragraph 10 shall survive any
termination of this Lease.

10

--------------------------------------------------------------------------------



11.     Maintenance and Repair. 


(a)     Tenant shall at all times put, keep and maintain the Leased Premises
(including, without limitation, the roof, walls, footings, foundations,
structural components, paving, parking lots and landscaping (including the
mowing of grass and care of shrubs)) in good, clean, safe, first-class condition
and repair, but in any event, except for any Alterations that Tenant is
permitted to make pursuant to this Lease, in at least the same condition and
order of repair as exists as of the Commencement Date, except for ordinary wear
and tear, and at least the same or better condition and order as other similar
properties owned or leased by Tenant and its Affiliates. Tenant shall promptly
make all repairs and replacements of every kind and nature, whether foreseen or
unforeseen, which may be required to be made upon or in connection with the
Leased Premises in order to keep and maintain the Leased Premises in the order
and condition required by this Paragraph 11(a). Tenant shall do or cause others
to do all shoring of the Leased Premises or of foundations and walls of the
Improvements and every other act necessary or appropriate for preservation and
safety thereof, by reason of or in connection with any excavation or other
building operation upon any of the Leased Premises, whether or not Landlord
shall, by reason of any Legal Requirements or Insurance Requirements, be
required to take such action or be liable for failure to do so. LANDLORD SHALL
NOT BE REQUIRED TO MAKE ANY REPAIR, WHETHER FORESEEN OR UNFORESEEN, OR TO
MAINTAIN ANY OF THE LEASED PREMISES OR ADJOINING PROPERTY IN ANY WAY, AND TENANT
HEREBY EXPRESSLY WAIVES THE RIGHT TO MAKE REPAIRS OR MAINTENANCE AT THE EXPENSE
OF THE LANDLORD, WHICH RIGHT MAY BE PROVIDED FOR IN ANY LAW NOW OR HEREAFTER IN
EFFECT. Nothing in the preceding sentence shall be deemed to preclude Tenant
from being entitled to insurance proceeds or condemnation awards for Restoration
pursuant to, and to the extent set forth in, Paragraphs 13(c) and 14(g) of this
Lease. Tenant shall, in all events, make all repairs for which it is responsible
hereunder promptly, and all repairs shall be made in a good, proper and
workmanlike manner.


(b)     Subject to Paragraph 18 hereof, in the event that any Improvement shall
violate any Legal Requirements or Insurance Requirements and as a result of such
violation enforcement action is threatened or commenced against Tenant or
Landlord or with respect to the Leased Premises, then Tenant, at the request of
Landlord, shall either (i) obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting from each such violation, whether
the same shall affect Landlord, Tenant or both, or (ii) take such action as
shall be necessary to remove such violation, including, if necessary, making any
Alteration. Any such Alteration shall be made in conformity with the provisions
of Paragraph 12.


(c)     If Tenant shall be in default under any of the provisions of this
Paragraph 11, Landlord may, after thirty (30) days’ written notice given to
Tenant and failure of Tenant to cure during said period, but without notice in
the event of an emergency, do whatever is necessary to cure such default as may
be appropriate under the circumstances, for the account of and at the expense of
Tenant. In the event of an emergency, Landlord shall notify Tenant of the
situation by phone or other available communication. All reasonable sums so paid
by Landlord and all reasonable costs and expenses (including, without
limitation, attorneys’ fees and expenses) so incurred, together with interest
thereon at the Default Rate from the date of payment or incurring the expense,
shall constitute Additional Rent payable by Tenant under this Lease and shall be
paid by Tenant to Landlord on demand.

11

--------------------------------------------------------------------------------



(d)     Tenant shall from time to time replace with Replacement Fixtures any of
the Fixtures which shall have become worn out or unusable for the purpose for
which it is intended, been taken by a Condemnation as provided in Paragraph 13,
or been lost, stolen, damaged or destroyed as provided in Paragraph 14. Tenant
shall repair at its sole cost and expense all damage to the Leased Premises
caused by the removal of Fixtures or Replaced Fixtures or other personal
property of Tenant or the installation of Replacement Fixtures. All Replacement
Fixtures shall become the property of Landlord, shall be free and clear of all
Liens and rights of others, and shall become a part of the Fixtures as if
originally demised herein.


12.     Alterations. 


(a)     Tenant shall have the right to make any Alteration(s) to the Leased
Premises without the prior consent of Landlord the cost of which does not exceed
$300,000, in the aggregate, in any calendar year and which are not Structural
Changes; provided, that, in each case, Tenant complies with clauses (c) and (d)
of this Paragraph 12.


(b)     Upon thirty (30) days’ prior written notice to Landlord requesting
Landlord’s consent, Tenant shall have the right to make any Alteration(s) to the
Leased Premises, the cost of which exceeds $300,000, in the aggregate, in any
calendar year or which are Structural Changes; provided, that, (i) no Event of
Default under this Lease has occurred and is then continuing, (ii) Tenant
complies with clauses (c) and (d) of this Paragraph 12, (iii) prior to making
any such Alteration(s), Tenant shall provide Landlord with the plans and
specifications, estimated budgets and proposed schedule of construction with
respect thereto, and (iv) Landlord consents in writing to any such
Alteration(s), which consent (1) shall not be unreasonably withheld, and (2)
shall be deemed to have been given by Landlord if Landlord fails to respond to
Tenant’s notice within said thirty (30) day period, provided that Tenant’s
notice shall state on the envelope thereto in bold, capitalized print
substantially the following: “FAILURE OF THE RECIPIENT TO RESPOND WITHIN THIRTY
(30) DAYS TO THE ENCLOSED REQUEST FOR APPROVAL SHALL BE DEEMED APPROVAL”.


(c)     In the event that Landlord gives its prior written consent to any
Alterations, or if such consent is not required, Tenant agrees that in
connection with any Alteration: (i) the fair market value of the Leased Premises
shall not be lessened after the completion of any such Alteration, or its
structural integrity impaired; (ii) the Alteration and any Alteration
theretofore made or thereafter to be made shall not in the aggregate reduce the
gross floor area of the Improvements by more than ten percent (10%); (iii) all
such Alterations shall be performed in a good and workmanlike manner, and shall
be expeditiously completed in compliance with all Legal Requirements; (iv) no
such Alteration shall change the permitted use of the Leased Premises (as
described in Paragraph 4 hereof), (v) all work done in connection with any such
Alteration shall comply with all Insurance Requirements; (vi) Tenant shall
promptly pay all costs and expenses of any such Alteration, and shall (subject
to and in compliance with the provisions of Paragraph 18 hereof) discharge all
Liens filed against any of the Leased Premises arising out of the same; (vii)
Tenant shall procure and pay for all permits and licenses required in connection
with any such Alteration; (viii) all such Alterations shall be the property of
Landlord and shall be subject to this Lease; (ix) no such Alteration shall
create any debt or other encumbrance(s) on the Leased Premises (provided that if
Tenant requests additional funding for such Alteration from Landlord in writing,
Landlord shall, at Tenant’s sole expense, use commercially reasonable efforts to
obtain such additional funding, subject to the receipt of any required consent
thereto from the Lender and an adjustment to the Basic Rent to reflect such
additional funding), and (x) all Alterations shall be made in the case of any
Alteration the estimated cost of which in any one instance exceeds Five Hundred
Thousand and 00/100 Dollars ($500,000.00) under the supervision of an architect
or engineer and in accordance with plans and specifications which shall be
submitted to Landlord (for informational purposes only) prior to the
commencement of the Alterations. If requested, Tenant shall update Landlord’s
and/or Lender’s policy of title insurance to reflect any increase to the value
of the improvements and insure against any Liens which may have been placed
against the Leased Premises in connection with such Alterations.

12

--------------------------------------------------------------------------------


 
(d)     Notwithstanding anything to the contrary contained herein, Tenant shall
not, without Landlord’s prior written consent, which consent may be withheld or
denied in Landlord’s sole discretion (i) demolish all or substantially all of
the Improvements, or (ii) make any Alterations, at any time, which would (after
the completion thereof) impair the structural integrity of the Leased Premises.


13.     Condemnation. 


(a)     Tenant, promptly upon obtaining knowledge of the institution of any
proceeding for Condemnation, shall notify Landlord thereof and Landlord shall be
entitled to participate in any Condemnation proceeding. Landlord, promptly after
obtaining knowledge of the institution of any proceeding for Condemnation, shall
notify Tenant thereof and Tenant shall have the right to participate in such
proceedings. Subject to the provisions of this Paragraph 13 and Paragraph 15,
Tenant hereby irrevocably assigns to Landlord any award or payment in respect of
any Condemnation of Landlord’s interest in the Leased Premises, except that
(except as hereinafter provided) nothing in this Lease shall be deemed to assign
to Landlord any award relating to the value of the leasehold interest created by
this Lease or any award or payment on account of the Trade Fixtures, moving
expenses, loss of business income and out-of-pocket expenses incidental to the
move, if available, to the extent Tenant shall have a right to make a separate
claim therefor against the condemnor, it being agreed, however, that Tenant
shall in no event be entitled to any payment that reduces the award to which
Landlord is or would be entitled for the condemnation of Landlord’s interest in
the Leased Premises.


(b)    (i)     If (I) the entire Leased Premises, (II) a material portion of the
Land or the building constructed on the Land or any means of ingress, egress or
access to the Leased Premises, the loss of which even after restoration, would,
in Tenant’s reasonable business judgment, be substantially and materially
adverse to the business operations of Tenant at the Leased Premises, or (III)
any means of ingress, egress or access to the Leased Premises which does not
result in at least one method of ingress and egress to and from the Leased
Premises remaining, provided the same is permitted under then existing Legal
Requirements, shall be the subject of a Taking by a duly constituted authority
or agency having jurisdiction, then Tenant may, not later than ninety (90) days
after Tenant has received notification of such Taking from the applicable
Governmental Authority, serve a Tenant’s Termination Notice upon Landlord.

13

--------------------------------------------------------------------------------



(ii)     In the event that Tenant shall serve a Tenant’s Termination Notice upon
Landlord, this Lease and the Term hereof shall terminate on the Termination Date
specified in the Tenant’s Termination Notice; and in such event the Net Award to
be made in the Condemnation proceeding shall be paid to Landlord. From and after
the Termination Date specified in the Tenant’s Termination Notice, Tenant shall
have no further obligation to pay Basic Rent, Additional Rent or any other sums
otherwise payable by Tenant hereunder except with respect to those provisions of
this Lease that expressly survive termination.


(c)     (i)     In the event of a Condemnation of any part of the Leased
Premises which does not result in a termination of this Lease, subject to the
requirements of Paragraph 15, the Net Award of such Condemnation shall be
retained by Landlord, and promptly after such Condemnation, Tenant shall
commence and diligently continue to completion the Restoration of the Leased
Premises.


(ii)     Upon the payment to Landlord of the Net Award of a Taking which falls
within the provisions of this Paragraph 13(c), Landlord and Lender shall, to the
extent received, make the Restoration Award available to Tenant for Restoration,
in accordance with the provisions of Paragraph 15, and promptly after completion
of the Restoration, the balance of the Net Award shall be paid to Landlord.
Notwithstanding the occurrence of any Condemnation that does not result in a
termination of this Lease, all Basic Rent, Additional Rent and other sums
payable hereunder shall continue unabated and unreduced.


(iii)     In the event of a Requisition of the Leased Premises, Landlord shall
apply the Net Award of such Requisition, to the extent available, to the
installments of Basic Rent, Additional Rent or other sums payable by Tenant
hereunder thereafter payable and Tenant shall pay any balance remaining
thereafter. Upon the expiration of the Term, any portion of such Net Award which
shall not have been previously credited to Tenant on account of the Basic Rent
and Additional Rent shall be retained by Landlord.


(d)     Except with respect to an award or payment to which Tenant is entitled
pursuant to the provisions of Paragraph 13(a) or 13(c), no agreement with any
condemnor in settlement of or under threat of any Condemnation shall be made by
either Landlord or Tenant without the written consent of the other (provided
that if an Event of Default has occurred and is continuing, no consent of Tenant
shall be required to any settlement made by Landlord), and of Lender, if the
Leased Premises are then subject to a Mortgage, which consent shall not be
unreasonably withheld or delayed.


14.     Insurance. 


(a)     Tenant shall maintain at its sole cost and expense the following
insurance on the Leased Premises:



14

--------------------------------------------------------------------------------



(i)     Insurance against loss or damage to the Improvements and Fixtures under
an “all risk” extended coverage insurance policy, which shall include coverage
against all risks of direct physical loss, including loss by fire, lightning,
[riot, civil commotion,] terrorism and other risks which at the time are
included under “extended coverage” endorsements (which shall include windstorm
if the Leased Premises is located in an area where windstorm insurance is
customarily maintained for similar commercial properties, flood insurance if the
Leased Premises is located within a flood hazard area and earthquake insurance
if the Leased Premises is located in an area where earthquake insurance is
customarily maintained for similar commercial properties) and against other
risks insured against by persons operating like properties in the locality of
the Leased Premises. Such insurance shall be in amounts sufficient to prevent
Landlord or Tenant from becoming a co-insurer under the applicable policies, and
in any event, after application of the related deductible, in amounts not less
than the actual replacement cost of the Improvements and Fixtures (excluding
footings and foundations and other parts of the Improvements which are not
insurable) as reasonably determined from time to time at Landlord’s request but
not more frequently than once in any 12-month period, by agreement of Landlord
and Tenant, or if not so agreed, at Tenant’s expense, by the insurer or insurers
or by an appraiser approved by Landlord. Such insurance policies may contain
reasonable exclusions and deductible amounts, all in accordance with industry
standards.


(ii)     Contractual and comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring on, in or about the
Leased Premises, which insurance shall be written on an“Occurrence Basis”, and
shall provide minimum protection with a combined single limit in an amount not
less than Five Million ($5,000,000) Dollars (or in such increased limits from
time to time to reflect declines in the purchasing power of the dollar as
Landlord may reasonably request) for bodily injury, death and property damage in
any one occurrence.


(iii)     Statutory worker’s compensation insurance covering all persons
employed by Tenant on the Leased Premises in connection with any work done on or
about any of the Leased Premises for which claims for death or bodily injury
could be asserted against Landlord, Tenant or the Leased Premises.


(iv)     Insurance against loss or damage from explosion of any steam or
pressure boilers or similar apparatus, if any, located in or about the
Improvements in an amount not less than the actual replacement cost of the
Improvements and Fixtures (excluding footings and foundations and other parts of
the Improvements which are not insurable).


(v)     Business interruption insurance in an amount at least equal to six
months of operations of the Leased Premises.


(vi)     Such additional and/or other insurance with respect to the Improvements
located on the Leased Premises and in such amounts as at the time is customarily
carried by prudent owners or tenants with respect to improvements similar in
character, location and use and occupancy to the Improvements located on the
Leased Premises, provided that Landlord shall notify Tenant of such additional
insurance.

15

--------------------------------------------------------------------------------



(b)     The insurance required by Paragraph 14(a) shall be written by companies
having an A.M. Best Insurance Reports rating of not less than “A”, and a
financial size category of “VIII”, and all such companies shall be authorized to
do an insurance business in the State, or otherwise agreed to by Landlord and
Lender. The insurance policies (i) shall be in amounts sufficient at all times
to satisfy any coinsurance requirements thereof, and (ii) shall (except for the
worker’s compensation insurance referred to in Paragraph 14 (a)(iii) hereof)
name Landlord, Tenant and each Lender (whose name and address Landlord shall
provide to Tenant) as additional insured parties, as their respective interests
may appear. If said insurance or any part thereof shall expire, be withdrawn,
become void by breach of any condition thereof by Tenant or become void or
unsafe by reason of the failure or impairment of the capital of any insurer,
Tenant shall immediately obtain new or additional insurance reasonably
satisfactory to Landlord and Lender.


(c)     Each insurance policy referred to in clauses (i) and (iv) (and (vi) if
requested by Lender) of Paragraph 14(a), shall contain standard non-contributory
mortgagee clauses in favor of each Lender which holds an interest in a Mortgage
on the Leased Premises. Each policy shall provide that it may not be canceled or
amended in any material respect except after thirty (30) days’ prior notice to
Landlord and any Lender. Each policy of insurance shall contain a waiver of
subrogation or consent to a waiver of right of recovery against the Landlord.
Each policy shall also provide that any losses otherwise payable thereunder
shall be payable notwithstanding (i) any act or omission of Landlord, Tenant or
any other Person which might, absent such provision, result in a forfeiture of
all or a part of such insurance payment, or (ii) the occupation or use of any of
the Leased Premises for purposes more hazardous than permitted by the provisions
of such policy.


(d)     Tenant shall pay as they become due all premiums for the insurance
required by this Paragraph 14, shall renew or replace each policy, and shall
deliver to Landlord and each Lender (whose name and address Landlord shall
provide to Tenant) a certificate or other evidence (reasonably satisfactory to
Lender and Landlord) of the existing policy and such renewal or replacement
policy at least thirty days prior to the Insurance Expiration Date of each
policy. Each such policy shall be renewable not more frequently than every six
months and shall provide that it shall not expire until the Landlord and Lender
shall receive a notice from the insurer to the effect that such policy will
expire on the Insurance Expiration Date, as set forth in such notice, which
shall be thirty (30) days following the date of the receipt by Landlord and
Lender of such notice. In the event of Tenant’s failure to comply with any of
the foregoing requirements of this Paragraph 14 within five (5) business days of
the giving of written notice by Landlord to Tenant, Landlord shall be entitled
to procure such insurance. Any sums expended by Landlord in procuring such
insurance shall be Additional Rent and shall be repaid by Tenant, together with
interest thereon at the Default Rate, from the time of payment by Landlord until
fully paid by Tenant immediately upon written demand therefor by Landlord.


(e)     Anything in this Paragraph 14 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Paragraph 14(a) may be
carried under a “blanket” policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” policy or policies otherwise
comply with the provisions of this Paragraph 14. In the event any such insurance
is carried under a blanket policy, Tenant shall deliver to Landlord and Lender
evidence of the issuance and effectiveness of the policy, the amount and
character of the coverage with respect to the Leased Premises and the presence
in the policy of provisions of the character required in the above sections of
this Paragraph 14. No deductible under any insurance required pursuant to this
Paragraph 14 shall exceed $25,000.

16

--------------------------------------------------------------------------------


 
(f)     In the event of any casualty loss exceeding $100,000, Tenant shall give
Landlord immediate notice thereof. Tenant shall adjust, collect and compromise
any and all claims, with the consent of Lender and Landlord, not to be
unreasonably withheld or delayed, and Landlord and Lender shall have the right
to join with Tenant therein. If the estimated cost of Restoration or repair
shall be One Hundred Thousand ($100,000.00) Dollars or less, all proceeds of any
insurance required under clauses (i) and (iv) (and (v) if requested by Lender)
of Paragraph 14(a) shall be payable to Tenant, provided that no Event of Default
then exists hereunder, and in all other events to a Trustee. If the Leased
Premises shall be covered by a Mortgage, Lender, if it so desires, shall be the
Trustee. Each insurer is hereby authorized and directed to make payment under
said policies directly to such Trustee instead of to Landlord and Tenant
jointly; and Tenant and Landlord each hereby appoints such Trustee as its
attorney-in-fact to endorse any draft therefor for the purposes set forth in
this Lease. In the event of any casualty (whether or not insured against)
resulting in damage to the Leased Premises or any part thereof, the Term shall
nevertheless continue and there shall be no abatement or reduction of Basic
Rent, Additional Rent or any other sums payable by Tenant hereunder. The Net
Proceeds of such insurance payment shall be retained by the Trustee and,
promptly after such casualty, Tenant, as required in Paragraphs 11(a) and 12,
shall commence and diligently continue to perform the Restoration to the Leased
Premises. Upon payment to the Trustee of such Net Proceeds, the Trustee shall,
to the extent available, make the Net Proceeds available to Tenant for
restoration, in accordance with the provisions of Paragraph 15. Subject to
Paragraph 14(g), Tenant shall, whether or not the Net Proceeds are sufficient
for the purpose, promptly repair or replace the Improvements and Fixtures in
accordance with the provisions of Paragraph 11(a) and the Net Proceeds of such
loss shall thereupon be payable to Tenant, subject to the provisions of
Paragraph 15. In the event that any damage or destruction shall occur at such
time as Tenant shall not have maintained third-party insurance in accordance
with Paragraph 14(a), Tenant shall pay to the Trustee Tenant’s Insurance
Payment, unless the estimated cost of Restoration is $100,000 or less, in which
event Tenant may retain and use Tenant’s Insurance Payment to pay for
restoration of the Leased Premises .


(g)     (i)      If a casualty occurs during the last twelve (12) months of the
Initial Term or any Renewal Term which casualty results in the total loss of the
Improvements, then Tenant may, not later than ninety (90) days after such
casualty has occurred, serve a Tenant’s Termination Notice upon Landlord.


(ii)     In the event that Tenant shall serve a Tenant’s Termination Notice upon
Landlord pursuant to paragraph (i), this Lease and the Term hereof shall
terminate on the Termination Date specified in the Tenant’s Termination Notice;
and in such event Tenant shall have no obligation to commence or complete the
Restoration and all of the insurance proceeds (or Tenant’s Insurance Payment, as
applicable) payable in connection with the casualty shall be paid to Landlord.
From and after the Termination Date specified in the Tenant’s Termination
Notice, Tenant shall have no further obligation to pay Basic Rent, Additional
Rent or any other sums otherwise payable by Tenant hereunder except with respect
to those provisions of this Lease that expressly survive termination.

17

--------------------------------------------------------------------------------



15.     Restoration. The Restoration Fund shall be disbursed by the Trustee in
accordance with the following conditions:


(a)     If the cost of Restoration will exceed $100,000, prior to commencement
of the Restoration the architects, general contractor(s), and plans and
specifications for the Restoration shall be approved by Landlord, which approval
shall not be unreasonably withheld or delayed; and which approval shall be
granted to the extent that the plans and specifications depict a Restoration
which is substantially similar to the Improvements and Fixtures which existed
prior to the occurrence of the casualty or Taking, whichever is applicable.


(b)     At the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s Liens shall have been filed and remain undischarged
or unbonded.


(c)     Disbursements shall be made from time to time in an amount not exceeding
the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (1) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated cost of completion and
of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (2) partial releases of
Liens, and (3) other reasonable evidence of cost and payment so that Landlord
can verify that the amounts disbursed from time to time are represented by work
that is completed in place or delivered to the site and free and clear of
mechanics’ Lien claims.


(d)     Each request for disbursement shall be accompanied by a certificate of
Tenant describing the work, materials or other costs or expenses, for which
payment is requested, stating the cost incurred in connection therewith and
stating that Tenant has not previously received payment for such work or expense
and the certificate to be delivered by Tenant upon completion of the work shall,
in addition, state that the work has been substantially completed and complies
with the applicable requirements of this Lease.


(e)     The Trustee may retain up to ten percent (10%) of the Restoration Fund
until the Restoration is at least fifty percent (50%) complete, and thereafter
up to five percent (5%) until the Restoration is substantially complete.


(f)     The Restoration Fund shall be kept in a separate interest-bearing
federally insured account by the Trustee or by Lender. All interest accrued on
the Restoration Fund shall become a part of the Restoration Fund.


(g)     At all times the undisbursed balance of the Restoration Fund held by
Trustee plus any funds contributed thereto by Tenant, at its option, shall be
not less than the cost of completing the Restoration, free and clear of all
Liens.

18

--------------------------------------------------------------------------------



(h)     In addition, prior to commencement of Restoration and at any time during
Restoration, if the estimated cost of Restoration, as reasonably determined by
Landlord, exceeds the amount of the Net Proceeds, the Restoration Award and
Tenant Insurance Payment available for such Restoration, Tenant shall fund, at
its own expense, the costs of such Restoration until the remaining Restoration
Fund is sufficient for the completion of the Restoration. Any sum in the
Restoration Fund which remains in the Restoration Fund upon the completion of
Restoration shall be paid to Tenant. For purposes of determining the source of
funds with respect to the disposition of funds remaining after the completion of
Restoration, the Net Proceeds or the Restoration Award shall be deemed to be
disbursed prior to any amount added by Tenant.


16.     Subordination to Financing. 


(a)     (i)      Subject to the provisions of Paragraph 16(a)(ii), Tenant agrees
that this Lease shall at all times be subject and subordinate to the Lien of any
Mortgage, and Tenant agrees, upon demand, without cost, to execute instruments
as may be reasonably required to further effectuate or confirm such
subordination.


(ii)     Except as expressly provided in this Lease by reason of the occurrence
of an Event of Default, and as a condition to the subordination described in
Paragraph 16(a)(i) above, Tenant’s tenancy and Tenant’s rights under this Lease
shall not be disturbed, terminated or otherwise adversely affected, nor shall
this Lease be affected, by the existence of, or any default under, any Mortgage,
and in the event of a foreclosure or other enforcement of any Mortgage, or sale
in lieu thereof, the purchaser at such foreclosure sale shall be bound to Tenant
for the Term of this Lease and any Renewal Term, the rights of Tenant under this
Lease shall expressly survive, and this Lease shall in all respects continue in
full force and effect so long as no Event of Default has occurred and is
continuing. Tenant shall not be named as a party defendant in any such
foreclosure suit, except as may be required by law. Any Mortgage to which this
Lease is now or hereafter subordinate shall provide, in effect, that during the
time this Lease is in force insurance proceeds and any Restoration Award shall
be permitted to be used for restoration in accordance with the provisions of
this Lease.


(b)     Notwithstanding the provisions of Paragraph 16(a), the holder of any
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to subordinate and subject the Mortgage, in whole
or in part, to this Lease by recording a unilateral declaration to such effect,
provided that such holder shall have agreed that during the time this Lease is
in force any insurance proceeds and any Restoration Award shall be permitted to
be used for Restoration in accordance with the provisions of this Lease.


(c)     At any time prior to the expiration of the Term, Tenant agrees, at the
election and upon demand of any owner of the Leased Premises, or of a Lender who
has granted non-disturbance to Tenant pursuant to Paragraph 16(a) above, to
attorn, from time to time, to any such owner or Lender, upon the terms and
conditions of this Lease, for the remainder of the Term. The provisions of this
Paragraph 16(c) shall inure to the benefit of any such owner or Lender, shall
apply notwithstanding that, as a matter of law, this Lease may terminate upon
the foreclosure of the Mortgage, shall be self-operative upon any such demand,
and no further instrument shall be required to give effect to said provisions.

19

--------------------------------------------------------------------------------



(d)     Each of Tenant, Landlord and Lender agrees that, if requested by any of
the others, each shall, without charge, enter into a Subordination,
Non-Disturbance and Attornment Agreement in substantially the form attached
hereto as Exhibit E and Tenant hereby agrees for the benefit of any Lender whose
name and address have been provided to Tenant that Tenant will not, (i) without
in each case securing the prior written consent of such Lender, amend or modify
this Lease or enter into any agreement with Landlord so to do, (ii) without the
prior written consent of such Lender which may be withheld in its sole
discretion, cancel or surrender or seek to cancel or surrender the Term hereof,
or enter into any agreement with Landlord to do so (the parties agreeing that
the foregoing shall not be construed to affect the rights or obligations of
Tenant, Landlord or Lender with respect to any termination permitted under the
express terms hereof in connection with certain events of condemnation or
casualty as provided in Paragraph 13 or Paragraph 14), or (c) pay any
installment of Basic Rent more than one (1) month in advance of the due date
thereof or otherwise than in the manner provided for in this Lease.


(e)     If any Person providing financing of Tenant’s personal property requires
that Tenant obtain a landlord’s waiver from Landlord, Landlord shall execute and
deliver a waiver substantially in the form attached hereto as Exhibit D,
promptly after Tenant’s request therefor, provided that Tenant pay, or reimburse
Landlord for, all reasonable costs and expenses, including reasonable attorneys’
fees, incurred by Landlord in connection with such waiver.


17.     Assignment, Subleasing. 


(a)     Tenant may assign its interest in this Lease to any Subsidiary of Lease
Guarantor and may sublet the Leased Premises in whole or in part, from time to
time, without the consent of Landlord. Except for any right to place a Lien on
its personal property, Tenant shall have no rights to mortgage or otherwise
hypothecate its leasehold interest under this Lease.


(b)     Each sublease of the Leased Premises or any part thereof shall (i) be
subject and subordinate to the provisions of this Lease, (ii) terminate on or
prior to the Expiration Date, (iii) provide for rent payable monthly in advance
and (iv) not permit payment of rent more than one month in advance. No
assignment or sublease shall (i) affect or reduce any of the obligations of
Tenant hereunder, and all such obligations shall continue in full force and
effect as obligations of a principal and not as obligations of a guarantor, as
if no assignment or sublease had been made or (ii) be to a tenant that would
render the Leased Premises or any portion thereof a “tax-exempt use property”
within the meaning of Section 168(h) of the Code or otherwise result in any
adverse tax effect on Landlord. Notwithstanding any assignment or subletting,
Tenant shall continue to remain primarily liable and responsible for the payment
of the Basic Rent and Additional Rent and the performance of all its other
obligations under this Lease. No assignment or sublease shall impose any
obligations on Landlord under this Lease except as otherwise provided in this
Lease. Tenant agrees that in the case of an assignment of this Lease, Tenant
shall, within fifteen (15) days after the execution and delivery of any such
assignment, deliver to Landlord (i) a duplicate original of such assignment in
recordable form and (ii) an agreement executed and acknowledged by the assignee
in recordable form wherein the assignee shall agree to assume and agree to
observe and perform all of the terms and provisions of this Lease on the part of
the Tenant to be observed and performed from and after the date of such
assignment. In the case of a sublease, Tenant shall, within fifteen (15) days
after the execution and delivery of such sublease, deliver to Landlord a
duplicate original of such sublease.

20

--------------------------------------------------------------------------------



(c)     In the event this Lease is terminated following the occurrence of an
Event of Default, Landlord shall have the right to collect and enjoy all rents
and other sums of money payable under any sublease of any of the Leased
Premises, and, upon such event, Tenant shall be deemed to have irrevocably and
unconditionally assigned such rents and money to Landlord.


18.     Permitted Contests. 


(a)     So long as no Event of Default has occurred and is continuing, after
prior written notice to Landlord, Tenant shall not be required to (i) pay any
Imposition, (ii) comply with any Legal Requirement, (iii) discharge or remove
any Lien referred to in Paragraph 9 or 12, or (iv) take any action with respect
to any violation referred to in Paragraph 11(b) so long as Tenant shall contest,
in good faith and at its expense, the existence, the amount or the validity
thereof, the amount of the damages caused thereby, or the extent of its or
Landlord’s liability therefor, by appropriate proceedings which shall operate
during the pendency thereof to prevent (A) the collection of, or other
realization upon, the Imposition or Lien so contested, (B) the sale, forfeiture
or loss of any of the Leased Premises, any Basic Rent or any Additional Rent to
satisfy the same or to pay any damages caused by the violation of any such Legal
Requirement or by any such violation, (C) any interference with the use or
occupancy of any of the Leased Premises, (D) any interference with the payment
of any Basic Rent or any Additional Rent, and (E) the cancellation of any fire
or other insurance policy.


(b)     In no event shall Tenant pursue any contest with respect to any
Imposition, Legal Requirement, Lien, or violation, referred to above in such
manner that exposes Landlord or Lender to (i) criminal liability, penalty or
sanction, (ii) any civil liability, penalty or sanction for which Tenant has not
made provisions reasonably acceptable to Landlord and Lender or (iii) defeasance
of its interest (including the subordination of the Lien of any Mortgage to a
Lien to which such Mortgage is not otherwise subordinate prior to such contest)
in the Leased Premises.


(c)     Tenant agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall have the right to
attempt to settle or compromise such contest through negotiations. Tenant shall
pay and save Landlord harmless against any and all losses, judgments, decrees
and costs (including all attorneys’ fees and expenses) in connection with any
such contest and shall, promptly after the final determination of such contest,
fully pay and discharge the amounts which shall be levied, assessed, charged or
imposed or be determined to be payable therein or in connection therewith,
together with all penalties, fines, interest, costs and expenses thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof.


19.     Conditional Limitations; Default Provisions. 


(a)     If any Event of Default shall have occurred, Landlord shall have the
right at its option, then or at any time thereafter, to do any one or more of
the following without demand upon or notice to Tenant:

21

--------------------------------------------------------------------------------



(i)     Landlord may give Tenant notice of Landlord’s intention to terminate
this Lease on a date specified in such notice (which date shall be no sooner
than ten (10) days after the date of the notice). Upon the date therein
specified the Term and the estate hereby granted and all rights of Tenant
hereunder shall expire and terminate as if such date were the date hereinabove
fixed for the expiration of the Term, but Tenant shall remain liable for all its
obligations hereunder through the date hereinabove fixed for the expiration of
the Term, including its liability for Basic Rent and Additional Rent as
hereinafter provided.


(ii)     Landlord may, whether or not the Term of this Lease shall have been
terminated pursuant to clause (i) above give Tenant notice to surrender the
Leased Premises to Landlord on a date specified in such notice (which date shall
be no sooner than ten (10) days after the date of the notice), at which time
Tenant shall surrender and deliver possession of the Leased Premises to
Landlord. Upon or at any time after taking possession of the Leased Premises,
Landlord may remove any persons or property therefrom. Landlord shall be under
no liability for or by reason of any such entry, repossession or removal. No
such entry or repossession shall be construed as an election by Landlord to
terminate this Lease unless Landlord gives a written notice of such intention to
Tenant pursuant to clause (i) above.


(iii)     After repossession of any of the Leased Premises pursuant to clause
(ii) above, whether or not this Lease shall have been terminated pursuant to
clause (i) above, Landlord may relet the Leased Premises or any part thereof to
such tenant or tenants for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) for
such rent, on such conditions (which may include concessions or free rent) and
for such uses as Landlord, in its sole discretion, may determine; and Landlord
shall collect and receive any rents payable by reason of such reletting. The
rents received on such reletting shall be applied (A) first to the reasonable
and actual expenses of such reletting and collection, including without
limitation necessary renovation and alterations of the Leased Premises,
reasonable and actual attorneys’ fees and any reasonable and actual advertising
costs and real estate commissions paid, and (B) thereafter toward payment of all
sums due or to become due to Landlord hereunder. If a sufficient amount to pay
such expenses and sums shall not be realized or secured, then Tenant shall pay
Landlord any such deficiency monthly, and Landlord may bring an action therefor
as such monthly deficiency shall arise. Landlord shall not, in any event, be
required to pay Tenant any sums received by Landlord on a reletting of the
Leased Premises in excess of the rent provided in this Lease, but such excess
shall reduce any accrued present or future obligations of Tenant hereunder.
Landlord’s re-entry and reletting of the Leased Premises without termination of
this Lease shall not preclude Landlord from subsequently terminating this Lease
as set forth above. Landlord may make such Alterations as Landlord in its
reasonable discretion may deem advisable. Tenant agrees to pay Landlord, as
Additional Rent, immediately upon demand, all reasonable expenses incurred by
Landlord in obtaining possession, in performing Alterations and in reletting any
of the Leased Premises, including fees and commissions of attorneys, architects,
agents and brokers, to the extent such expenses are not paid by the new tenant.

22

--------------------------------------------------------------------------------



(iv)     If Tenant shall fail to make payment of any installment of Basic Rent
or any Additional Rent within five (5) days after the date when each such
payment is due, Tenant shall pay to Landlord, as Additional Rent, interest on
the unpaid amount of Basic Rent or Additional Rent, at the Default Rate, such
interest to accrue from the date such item of unpaid Basic Rent or Additional
Rent was due until the date paid.


(v)     Landlord may exercise any other right or remedy now or hereafter
existing by law or in equity.


(b)     In the event of any expiration or termination of this Lease or
repossession of any of the Leased Premises by reason of the occurrence of an
Event of Default, Tenant shall pay to Landlord all then accrued and unpaid Basic
Rent and Additional Rent and, as liquidated damages, on the same schedule as if
no such expiration, termination or repossession had occurred, Basic Rent,
Additional Rent and all other sums required to be paid by Tenant through what
would have been the Term in the absence of such expiration, termination or
repossession, less, in respect of each such payment, the net proceeds of any
corresponding payments, if any, received by Landlord, as a result of its
reletting the Leased Premises pursuant to Paragraph 19(a)(iii), after deducting
from such proceeds all of Landlord’s reasonable expenses in connection with such
reletting (including all reasonable repossession costs, brokerage commissions,
legal expenses, attorneys’ fees, employees’ expenses, costs of Alteration and
expenses of preparation for reletting). Tenant hereby agrees to be and remain
liable for all sums aforesaid and Landlord may recover such damages from Tenant
and institute and maintain successive actions or legal proceedings against
Tenant for the recovery of such damages. Nothing herein contained shall be
deemed to require Landlord to wait to begin such action or other legal
proceedings until the date when the Term would have expired by limitation had
there been no such Event of Default.


(c)     At any time after such expiration or sooner termination of this Lease
pursuant to Paragraph 19 or pursuant to law or if Landlord shall have reentered
the Leased Premises, as the case may be, as an alternative to the remedy set
forth in Section 19(b), Landlord shall be entitled to recover from Tenant and
Tenant shall pay to Landlord, on demand, as and for liquidated and agreed final
damages for Tenant’s default, the amount by which the Basic Rent, and all
Additional Rent reserved hereunder for the unexpired portion of the Term,
discounted to present worth at the annual rate of 8.22% exceeds the then fair
and reasonable rental value of the Leased Premises for the same period,
discounted to present worth at the annual rate of 8.22%, minus any such monthly
deficiencies previously recovered from Tenant under Paragraph 19(a)(iii). If any
statute or rule of law governing a proceeding in which such liquidated final
damages provided for in this Paragraph 19(c) are to be proved shall validly
limit the amount thereof to an amount less than the amount above agreed upon,
Landlord shall be entitled to the maximum amount allowable under such statute or
rule of law.

23

--------------------------------------------------------------------------------



20.     Additional Rights of Landlord and Tenant. 


(a)     No right or remedy conferred upon or reserved to Landlord in this Lease
is intended to be exclusive of any other right or remedy; and each and every
right and remedy shall be cumulative and in addition to any other right or
remedy contained in this Lease. No delay or failure by Landlord or Tenant to
enforce its rights under this Lease shall be construed as a waiver, modification
or relinquishment thereof. In addition to the other remedies provided in this
Lease, Landlord and Tenant shall be entitled, to the extent permitted by
applicable law, to injunctive relief in case of the violation or attempted or
threatened violation of any of the provisions of this Lease, or to specific
performance of any of the provisions of this Lease.


(b)     Tenant hereby waives and surrenders for itself and all those claiming
under it, including creditors of all kinds, any right and privilege which it or
any of them may have under any present or future law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof.


(c)     Landlord hereby waives any right to distrain or levy upon Trade Fixtures
or any property of Tenant and any Landlord’s Lien or similar Lien upon Trade
Fixtures and any other property of Tenant regardless of whether such Lien is
created or otherwise.


(d)     Landlord acknowledges and agrees in the future to acknowledge (in a
written form reasonably satisfactory to Tenant and Landlord) to such persons and
entities at such times and for such purposes as Tenant may reasonably request
that the Trade Fixtures are Tenant’s property and not part of the Improvements
(regardless of whether or to what extent such Trade Fixtures are affixed to the
Improvements) or otherwise subject to the terms of this Lease.


(e)     Tenant agrees to pay to Landlord any and all reasonable costs and
expenses incurred by Landlord in connection with any litigation or other action
instituted by Landlord to enforce the obligations of Tenant under this Lease, to
the extent that Landlord has prevailed in any such litigation or other action.
Any amount payable by Tenant to Landlord pursuant to this Paragraph 20(e) shall
be due and payable by Tenant to Landlord as Additional Rent within thirty (30)
days after a final, non-appealable judgment or decision is rendered in favor of
Landlord, or a settlement is entered into, in connection with such litigation or
other action.


(f)     Landlord agrees to pay to Tenant any and all reasonable costs and
expenses incurred by Tenant in connection with any litigation or other action
instituted by Tenant to enforce the obligations of Landlord under this Lease, to
the extent that Tenant has prevailed in any such litigation or other action. Any
amount payable by Landlord to Tenant pursuant to this Paragraph 20(f) shall be
due and payable within thirty (30) days after a final, non-appealable judgment
or decision is rendered in favor of Tenant in such litigation or other action.

24

--------------------------------------------------------------------------------



21.     Notices. All Notices shall be in writing and shall be deemed to have
been given for all purposes (i) three (3) days after having been sent by United
States mail, by registered or certified mail, return receipt requested, postage
prepaid, addressed to the other party at its address as stated below, or (ii)
one (1) day after having been sent for overnight delivery by Federal Express,
United Parcel Service or other nationally recognized air courier service.


To the Addresses stated below:
 

 
If to Landlord:
         
c/o SunTrust Equity Funding, LLC
   
303 Peachtree Street, 24th Floor
   
MC 3951
   
Atlanta, Georgia 30308
   
Attention: Allison McLeod
   
Facsimile: (404) 230-1344
       
With a copy to:
         
Greenberg Traurig, LLP
   
77 West Wacker Drive, Suite 2500
   
Chicago, Illinois 60601
   
Attention: Julia R. Sarron
   
Facsimile: (312) 899-0396
       
If to Tenant:
         
Covenant Transport, Inc
   
400 Birmingham Highway
   
Chattanooga, Tennessee 37419
   
Attention: Joey B. Hogan
   
Facsimile: (423) 821-5442
       
With a copy to:
         
Scudder Law Firm, P.C., L.L.O.
   
411 S. 13th Street
   
Lincoln, Nebraska 68508
   
Attention: Mark Scudder
   
Facsimile: (402) 435-4239

 
If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in said Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid. For the purposes of this Paragraph 21, any party may substitute its
address by giving fifteen (15) days’ notice to the other party in the manner
provided above. Any Notice may be given on behalf of any party by its counsel.

25

--------------------------------------------------------------------------------



22.     Estoppel Certificates. Landlord and Tenant shall at any time and from
time to time, upon not less than five (5) days’ prior written request by the
other, execute, acknowledge and deliver to the other a statement in writing, in
substantially the form of Exhibit C hereto certifying (i) that this Lease is
unmodified and in full effect (or, if there have been modifications, that this
Lease is in full effect as modified, setting forth such modifications), (ii) the
dates to which Basic Rent payable hereunder has been paid, (iii) that to the
knowledge of the signer of such certificate no default by either Landlord or
Tenant exists hereunder or specifying each such default of which the signer may
have knowledge, (iv) the remaining Term hereof, (v) with respect to a
certificate signed on behalf of Tenant, that to the knowledge of the signer of
such certificate, there are no proceedings pending or threatened against Tenant
before or by any court or administrative agency which if adversely decided would
materially and adversely affect the financial condition and operations of Tenant
or if any such proceedings are pending or threatened to said signer’s knowledge,
specifying and describing the same , and (vi) such other matters as may
reasonably be requested by the party requesting the certificate. It is intended
that any such statements may be relied upon by Lender, the recipient of such
statements or their assignees or by any prospective purchaser, assignee or
subtenant of the Leased Premises or of the membership interest in Landlord.
Landlord and Tenant agree that the requesting party shall be responsible to
reimburse the other party for all reasonable out-of-pocket expenses incurred by
such party in connection with preparing and delivering the requested estoppel
certificate.


23.     Surrender and Holding Over. 


(a)     Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises to Landlord. Tenant shall
remove from the Leased Premises on or prior to such expiration or earlier
termination the Trade Fixtures and personal property which is owned by Tenant or
third parties other than Landlord, and Tenant at its expense shall, on or prior
to such expiration or earlier Termination, repair any damage caused by such
removal. Trade Fixtures and personal property not so removed at the end of the
Term or within thirty (30) days after the earlier termination of the Term for
any reason whatsoever shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Leased Premises. The cost
of removing and disposing of such property and repairing any damage to any of
the Leased Premises caused by such removal shall be borne by Tenant. Landlord
shall not in any manner or to any extent be obligated to reimburse Tenant for
any property which becomes the property of Landlord as a result of such
expiration or earlier termination.


(b)     Any holding over by Tenant of the Leased Premises after the expiration
or earlier termination of the Term of this Lease or any extensions thereof, with
the consent of Landlord, shall operate and be construed as tenancy from month to
month only, at one hundred twenty-five percent (125%) of the Basic Rent reserved
herein and upon the same terms and conditions as contained in this Lease.
Notwithstanding the foregoing, any holding over without Landlord’s consent shall
entitle Landlord, in addition to collecting Basic Rent at a rate of one hundred
twenty-five percent (125%) thereof, to exercise all rights and remedies provided
by law or in equity, including the remedies of Paragraph 19(b).

26

--------------------------------------------------------------------------------



24.     No Merger of Title. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Leased Premises by reason of the fact that the same person,
corporation, firm or other entity may acquire or hold or own, directly or
indirectly, (a) this Lease or the leasehold estate created by this Lease or any
interest in this Lease or in such leasehold estate and (b) the fee estate or
ownership of any of the Leased Premises or any interest in such fee estate or
ownership. No such merger shall occur unless and until all Persons,
corporations, firms and other entities having any interest in (i) this Lease or
the leasehold estate created by this Lease and (ii) the fee estate in or
ownership of the Leased Premises or any part thereof sought to be merged shall
join in a written instrument effecting such merger and shall duly record the
same.


25.     Definition of Landlord. 


(a)     Anything contained herein to the contrary notwithstanding, any claim
based on or in respect of any liability of Landlord under this Lease shall be
enforced only against the Landlord’s interest in the Leased Premises and shall
not be enforced against the Landlord, or any member, beneficiary or shareholder
of Landlord, individually or personally.


(b)     The term “Landlord” as used in this Lease so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners of the Leased Premises or holder of the
Mortgage in possession at the time in question of the Leased Premises and in the
event of any transfer or transfers of the title of the Leased Premises, the
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer and conveyance of all personal liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed.


26.     Hazardous Substances. 


(a)     Tenant agrees that it will not on, about, or under the Leased Premises,
make, store, release, treat or dispose of any Hazardous Materials; but the
foregoing shall not prevent the use, storage or existence of any hazardous
substances in the ordinary course of Tenant’s business in accordance with
applicable laws and regulations and at levels that do not impose any clean up
liability or obligation. Tenant agrees that it will at all times comply with all
Environmental Laws.


(b)     To the extent required by any Environmental Laws, Tenant shall remove
any Hazardous Materials whether now or hereafter existing on the Leased Premises
and whether or not arising out of or in any manner connected with Tenant’s
occupancy of the Leased Premises during the Term.


(c)     The Tenant agrees that it will not install any underground storage tank
at the Leased Premises without specific, prior written approval from the
Landlord.

27

--------------------------------------------------------------------------------



27.     Entry by Landlord. Landlord, Lender and their respective authorized
representatives shall have the right upon reasonable notice (which shall be not
less than two (2) Business Days except in the case of emergency) to enter the
Leased Premises at all reasonable business hours (and at all other times in the
event of an emergency): (a) for the purpose of inspecting the same, for the
purpose of conducting an environmental audit of the Leased Premises or for the
purpose of doing any work under Paragraph 11(c), and may take all such action
thereon as may be necessary or appropriate for any such purpose (but nothing
contained in this Lease or otherwise shall create or imply any duty upon the
part of Landlord to make any such inspection or do any such work), and (b) for
the purpose of showing the Leased Premises to prospective purchasers of the
Leased Premises or the membership interests in Landlord and mortgagees and, at
any time within twelve (12) months prior to the expiration of the Term of this
Lease, for the purpose of showing the same to prospective tenants. No such entry
shall constitute an eviction of Tenant but any such entry shall be done by
Landlord in such reasonable manner as to minimize any disruption of Tenant’s
business operation. The costs and expenses of any such inspection pursuant to
clause (b) of this Paragraph 27 shall be borne by Landlord or Lender, as the
case may be.


28.     No Usury. The intention of the parties being to conform strictly to the
applicable usury laws, whenever any provision herein provides for payment by
Tenant to Landlord of interest at a rate in excess of the legal rate permitted
to be charged, such rate herein provided to be paid shall be deemed reduced to
such legal rate.


29.     Financial Statements. Tenant shall submit, or cause Lease Guarantor to
submit, to Landlord and Lender, either in print or in electronic form, the
following financial statements, all of which must be prepared in accordance with
generally accepted accounting principles consistently applied: (i) quarterly
financial statements for Lease Guarantor, within sixty (60) days after the end
of each fiscal quarter during the Term, certified by the chief financial officer
or chief accounting officer of Lease Guarantor, and (ii) annual financial
statements for Lease Guarantor, audited by an independent certified public
accountant reasonably acceptable to Landlord, within one hundred twenty (120)
days after the end of each fiscal year during the Term. In the event that Lease
Guarantor is, or shall become, a publicly listed company and is required to file
quarterly and annual statements with the SEC, then Tenant shall submit, or cause
Lease Guarantor to submit, to Landlord and Lender, when filed with the SEC,
copies of Lease Guarantor’s forms 10Q and 10K. Notwithstanding the foregoing,
Tenant shall not be required to submit any such forms or financial statements if
on or before the applicable delivery date, such financial statements are
available on EDGAR or on the Lease Guarantor’s website.


30.     Special Tax Indemnity. 


(a)     Tenant hereby represents, warrants and covenants to Landlord as follows:
(i) neither the Leased Premises as a whole nor the Fixtures constitutes “limited
use property” within the meaning of Revenue Procedure 2001-28, 2001-19 I.R.B.
1156; (ii) at no time during the Term will the Leased Premises or any portion
thereof constitute “tax-exempt use property” within the meaning of Section
168(h) of the Code in effect as of the date of this Lease; (iii) neither Tenant
nor any Affiliate will claim any depreciation or cost recovery deductions after
the date hereof with respect to the Leased Premises or any portion thereof, or
has taken or will take any other action in connection with filing its or their
federal income tax returns that would be a primary factor resulting in a Loss or
Inclusion (in each case, as defined in Paragraph 30(b) below); (iv) as of the
Commencement Date hereof with respect to the Improvements and Fixtures, such
Leased Premises will not require any improvement, modification or addition in
order to be rendered complete for its intended use by Tenant; and (v) all
written information supplied, caused to be supplied or to be supplied to any
appraiser by or on behalf of Tenant or any Affiliate of Tenant with respect to
the Leased Premises or any portion thereof was or will be, as the case may be,
true and accurate when supplied.

28

--------------------------------------------------------------------------------


 
(b)     If, by reason of any act or omission of Tenant or by any other Person in
possession of the Leased Premises or any portion thereof or by reason of the
inaccuracy or breach by Tenant of any of the representations, warranties and
covenants contained in this Paragraph 30, any anticipated depreciation
deductions are lost, disallowed, eliminated, reduced, recaptured, compromised,
delayed or otherwise made unavailable to Landlord (a “Loss”) or Landlord incurs
a tax detriment because Landlord is required to include amounts in income other
than Anticipated Lease Income (an “Inclusion”), Tenant shall, upon notice from
Landlord promptly pay such Person designated by Landlord on demand in
immediately available funds, as an indemnity an amount which, on an After-Tax
Basis, shall be equal to the sum of (x) the increase in federal, state, local
and foreign income tax liability for the respective taxable year attributable to
such Loss or Inclusion plus (y) the amounts of interest, penalties and additions
to tax (including, without limitation, any additions to tax because of
underpayment of estimated tax), which are assessed against Landlord for such
taxable year by the Internal Revenue Service or any relevant state, local or
foreign taxing authority and which are attributable to such Loss or Inclusion.


(c)     Landlord shall notify Tenant in writing of any actual or proposed claim,
adjustment or other action of any tax authority received by Landlord in writing
with respect to which Tenant may be required to provide indemnification under
this Paragraph 30 (“Proposed Adjustment”) (but failure of Landlord to so notify
Tenant shall not relieve Tenant of its obligations hereunder except to the
extent that Tenant is precluded from any contest and actually and materially
harmed thereby). If Tenant shall request in writing within thirty (30) days
after Landlord’s notice described above that the Proposed Adjustment be
contested (or such shorter period in which the Landlord may be required to take
action), Landlord shall contest the Proposed Adjustment; provided, however,
that: (i) prior to taking such action, Tenant shall have furnished Landlord with
an opinion of independent tax advisor chosen by Tenant and reasonably acceptable
to Landlord, to the effect that Landlord has a reasonable possibility of success
in contesting the claim; (ii) prior to taking such action, Tenant shall have (A)
acknowledged its obligation to indemnify Landlord hereunder in the event
Landlord does not prevail in such contest and (B) agreed to reimburse Landlord
promptly on demand for (or, if so requested by Landlord, advance) all costs and
expenses that Landlord may incur in connection with contesting such claim,
including without limitation reasonable attorneys’ and accountants’ fees and
expenses; (iii) no Event of Default shall exist and be continuing; (iv) Landlord
shall not be obligated to contest any proposed amount that is less than
$25,000.00; and (v) Landlord shall in all events control the contest, and Tenant
shall not have any right to inspect the books and records of Landlord, but shall
have reasonable opportunity to review and comment on portions of documentation,
protests, memoranda or briefs relating exclusively to a Proposed Adjustment. In
the event Landlord pays the tax claimed and then seeks a refund, Landlord may
require Tenant to advance funds sufficient to pay the tax that would be
indemnified by Tenant hereunder if the refund claim were resolved adversely to
Landlord. To the extent the refund claim is successful, the refund received from
the taxing authority and attributable to funds advanced by Tenant shall be
refunded to Tenant, unless the refund is needed to pay an indemnity.
Notwithstanding anything to the contrary in this Paragraph 30(c), Landlord may
at any time decline to take any further action with respect to a Proposed
Adjustment or may settle any contest without the consent of Tenant; provided,
however, that if Tenant has complied with all the terms of this Paragraph 30(c),
and Tenant has reasonably withheld in writing its consent to all or part of such
assessment or settlement based upon its evaluation of the merits, Tenant will
not be obligated to indemnify Landlord for the portion of such assessment or
settlement to which Tenant has reasonably withheld its consent. In the case of
any flow-through entity, “Landlord” shall include the member or other equity
owners of Landlord required to report the gross or net income of Landlord and/or
other items of income, expense, deduction and credit with respect thereto, and
“Landlord” and the owners thereof shall include the consolidated group of which
any such Person is a part for income tax purposes.

29

--------------------------------------------------------------------------------


 
(d)     Tenant (or its designated beneficiary) is authorized and will control
the ad valorem real property tax valuation process. This includes the right to
examine records, obtain all tax statements and discuss or appeal any tax
assessments to the proper authorities. All trim notices and notices of valuation
will be either sent directly to Tenant from the tax assessor or will be promptly
forwarded to Tenant by Landlord.


(e)     Notwithstanding anything herein to the contrary, the provisions of this
Paragraph 30 shall survive the earlier termination of this Lease.


31.     Withholdings. 


(a)     Notwithstanding anything herein to the contrary, Tenant agrees that each
payment of Basic Rent and Additional Rent shall be free and clear of, and
without deduction for any withholdings of any nature whatsoever unless required
by Applicable Law. If any deduction or withholding is required with respect to a
payment of Basic Rent and/or Additional Rent by Tenant, Tenant shall pay an
additional amount such that the net amount actually received by the Tax
Indemnitee, after deduction or withholding, will be equal, on an After-Tax
Basis, to all such amounts that would be received by the Tax Indemnitee if no
such deduction or withholding had been required; provided, that the Tenant shall
not be obligated to pay any additional amount pursuant to this Paragraph 31 if
the requirement to make such payment is solely due to the failure of a Tax
Indemnitee to comply with Paragraph 30(c) to obtain relief or exemption from
such withholding.


(b)     Notwithstanding anything herein to the contrary, the provisions of this
Paragraph 31 shall survive the earlier termination of this Lease.

30

--------------------------------------------------------------------------------



32.     Representations. Tenant represents and warrants to Landlord and the
Lenders as follows:


(a)     Existence and Standing. Tenant is a corporation duly and properly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and in the jurisdiction where the Leased Premises
is located and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.


(b)     Authorization and Validity. Tenant has the power and authority and legal
right to execute and deliver this Lease and to perform its obligations
hereunder. The execution and delivery by Tenant of this Lease and the
performance of its obligations hereunder have been duly authorized by proper
corporate or other proceedings, and this Lease constitutes legal, valid and
binding obligations of Tenant enforceable against Tenant in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.


(c)     No Conflict. The execution, delivery and performance by Tenant of this
Lease and the transactions contemplated hereby do not and will not (i) violate
any Law or the organizational documents of Tenant or any agreement, indenture or
other contract to which Tenant is a party or is subject, (ii) result in or
require the creation or imposition of any Lien whatsoever on the Leased Premises
or upon any of the properties or assets of Tenant, or (iii) require any approval
of stockholders which has not been obtained and is in full force and effect.


(d)     Governmental Consents. Except as have been made, obtained or given, and
are in full force and effect, no filing or registration with, consent or
approval of, or notice to, with or by any Governmental Authority, is required to
authorize, or is required in connection with, the execution, delivery and
performance by Tenant of this Lease or the legality, validity, binding effect or
enforceability of this Lease.


(e)     Governmental Regulation. Neither Tenant nor any Subsidiary of Tenant is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


(f)     Requirements of Law. Tenant and each Subsidiary of Tenant and each
Person acting on behalf of any of them is in compliance with all Legal
Requirements applicable to them and their respective businesses to the extent
the failure to be in such compliance has had, or could have, a material adverse
effect on Tenant’s financial condition, operations, assets or prospects, or
Tenant’s ability to perform its obligations under this Lease.


(g)     Hazardous Materials. (i)  To the best knowledge of Tenant, there are no
Hazardous Materials present at, upon, under or within the Leased Premises or
released or transported to or from the Leased Premises (except for Hazardous
Materials that are present in the ordinary course of Tenant’s business on the
Leased Premises in full compliance with all Legal Requirements), except as set
forth in that certain Phase I Environmental Assessment of the Leased Premises
obtained by Landlord on or prior to the Commencement Date.

31

--------------------------------------------------------------------------------



(ii)     No governmental actions have been taken or are in process or, to the
Tenant’s actual knowledge, have been threatened, which could reasonably be
expected to subject the Leased Premises or any Indemnitee to any Claims or Liens
under any Environmental Law which would have a materially adverse effect on such
Indemnitee or the Leased Premises.


(iii)     Tenant has, or will obtain on or before the date required by Law, all
environmental permits necessary to operate the Leased Premises in accordance
with Environmental Laws and, to the best knowledge of Tenant, is complying with
and has at all times complied with all such environmental permits.


(iv)     To the best of Tenant’s knowledge, no material notice, notification,
demand, request for information, citations, summons, complaint or order has been
issued or filed to or with respect to Tenant, no penalty has been assessed on
Tenant and no investigation or review is pending or threatened by any
Governmental Authority or other Person in each case relating to the Leased
Premises with respect to any alleged material violation or liability of Tenant
under any Environmental Law. To the best of Tenant’s knowledge, no material
notice, notification, demand, request for information, citations, summons,
complaint or order has been issued or filed to or with respect to any other
Person, no material penalty has been assessed on any other Person and no
investigation or review is pending or threatened by any Governmental Authority
or other Person relating to the Leased Premises with respect to any alleged
material violation or liability under any Environmental Law by any other Person.


(v)     To the best of Tenant’s knowledge, the Leased Premises and each portion
thereof are presently in compliance in all material respects with all
Environmental Laws, and there are no present or past facts, circumstances,
activities, events, conditions or occurrences regarding the Leased Premises
(including without limitation the release or presence of Hazardous Materials)
that could reasonably be anticipated to (A) form the basis of a material Claim
against the Leased Premises, any Indemnitee or Tenant, (B) cause the Leased
Premises to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law, (C) require the filing or recording
of any notice or restriction relating to the presence of Hazardous Materials in
the real estate records in the county or other appropriate municipality in which
the Leased Premises is located, or (D) prevent or interfere with the continued
operation and maintenance of the Leased Premises as contemplated by this Lease.


(h)     Leased Premises. To the best of Tenant’s knowledge, the present
condition and use of the Leased Premises conforms in all material respects with
all conditions or requirements of all existing permits and approvals issued with
respect to the Leased Premises, and, to the best of Tenant’s knowledge, the
present use of each Leased Premises does not, in any material respect, violate
any Law. To the best of Tenant’s knowledge, no material notices, complaints of
orders or violation or non-compliance have been issued or threatened or
contemplated by any Governmental Authority with respect to the Leased Premises
or any present or intended future use thereof. To the best of Tenant’s
knowledge, all agreements, easements and other rights, public or private, which
are necessary to permit the lawful use and operation of the Leased Premises as
Tenant intends to use the Leased Premises under this Lease and which are
necessary to permit the lawful intended use and operation of all presently
intended utilities, driveways, roads and other means of egress and ingress to
and from the same have been, or will be, obtained and are in full force and
effect, and Tenant has no knowledge of any pending modification or cancellation
of any of the same.

32

--------------------------------------------------------------------------------




33.     Duty of First Offer. 


(a)     Except in transactions consummated prior to the second (2nd) anniversary
of the Commencement Date, Landlord shall not at any time during the Term sell or
convey or agree to sell or convey the Leased Premises (except to SunTrust Banks,
Inc. or any Affiliate thereof) without first having complied with the
requirements of this Paragraph 33. Provided that no Event of Default exists or
has occurred and is continuing, if Landlord shall desire to sell or convey the
Leased Premises, then Landlord shall submit a written offer to sell the Leased
Premises to Tenant setting forth the price and terms of such proposed sale (the
“Offer”) to Tenant and shall give Tenant thirty (30) days within which to elect
to purchase the Leased Premises on the precise terms and conditions of the Offer
(except that if the Offer shall be in whole or in part for consideration other
than cash, Tenant shall have the right to pay in cash the fair market value of
such non-cash consideration). If Tenant elects to so purchase the Leased
Premises Tenant shall give to Landlord written notice thereof (“Acceptance
Notice”) and the closing shall be held within sixty (60) days after the date of
the Acceptance Notice, whereupon Landlord shall convey the Leased Premises to
Tenant. At the closing Landlord shall deliver to Tenant a special warranty deed
(or local equivalent), sufficient to convey to Tenant fee simple title to the
Leased Premises free and clear of all Liens, restrictions and encumbrances,
except for the Permitted Encumbrances, Liens or encumbrances created, suffered
or consented to in writing by Tenant or arising by reason of the failure of
Tenant to have observed or performed any term, covenant or agreement herein to
be observed or performed by Tenant, the Lien of any Impositions then affecting
the Leased Premises, this Lease and, if the Leased Premises are to be conveyed
subject to the outstanding balance of the Loan, the Mortgage and all other Loan
documents. In the event Tenant shall elect not to so purchase the Leased
Premises, Landlord may thereafter sell the Leased Premises to any party without
offering it to Tenant, provided that (i) the purchase price shall not be less
than 95% of that set forth in the Offer, (ii) the material terms of such
purchase shall not be substantially more favorable to the buyer than those set
forth in the Offer and (iii) the purchase is consummated within eighteen (18)
months after Landlord’s submission of the Offer to Tenant.


(b)     Notwithstanding anything to the contrary herein, the provisions of this
Paragraph 33 shall not apply to (i) any sale or conveyance of the Leased
Premises in foreclosure sale (or similar proceeding) of a bona-fide mortgage or
deed of trust or to any conveyance in lieu of foreclosure of such a mortgage or
deed of trust, or to any transfer subsequent to a foreclosure sale or deed in
lieu thereof in connection with the requirements of Standard & Poor’s, Moody’s
or any other Rating Agencies if the Loan is securitized, (ii) any sale or
conveyance of the Leased Premises which occurs during the existence of an Event
of Default hereunder, or (iii) any sale, transfer, assignment or pledge of the
beneficial ownership interest, membership interest, partnership interest or
other equity interest in Landlord, or the change of the manager or other
controlling person of the Landlord, or any transfer, sale or other disposition
of the Leased Premises to SunTrust Banks, Inc. or any Affiliate thereof.

33

--------------------------------------------------------------------------------



(c)     If Landlord sells the Leased Premises (to Tenant or anyone else) Tenant
hereby acknowledges and consents as follows: (i) any such sale or conveyance
during any period in which the Loan may not be prepaid or defeased, as the case
may be, shall be subject to the outstanding balance of the Loan (and the
purchase price payable to Landlord shall take into account such outstanding
balance), and, if Tenant shall be entitled to, and shall, exercise its rights
under this Paragraph 33, the Loan, Note, Mortgage and other Loan documents will
be assumed by Tenant, and the Lien of the Mortgage may not be released during
such period; (ii) such sale shall be in accordance with and subject to the terms
and provisions of the Note, the Mortgage and the other Loan Documents, whether
such purchase contemplates the purchase of the Leased Premises subject to the
Lien of the Mortgage or for a release of the Lien of the Mortgage; and (iii) if
the Lien of the Mortgage is not released in connection with such sale of the
Leased Premises, Tenant shall acquire the Leased Premises through another
entity, no merger of title shall occur and this Lease and any guaranty of this
Lease will remain in full force and effect in accordance with their terms.


(d)     If Tenant shall have agreed to purchase the Leased Premises at a time
when the Loan may be prepaid or defeased, as the case may be, Tenant may
purchase the Leased Premises for cash free and clear of the Mortgage but only if
(i) the cash portion of the Offer is increased by an amount equal to the
principal and interest secured by the Mortgage, and (ii) Tenant pays (in
addition to the purchase price) all prepayment premiums or defeasance deposits,
yield maintenance amounts, satisfaction fees and any and all other sums which
become owing as a result of such prepayment or defeasance, as the case may be;
all to the end and effect that Landlord will net the same amount as Landlord
would have netted had the Leased Premises been sold under and subject to the
Lien of the Mortgage.


34.     Separability. Each and every covenant and agreement contained in this
Lease is, and shall be construed to be, a separate and independent covenant and
agreement, and the breach of any such covenant or agreement by Landlord shall
not discharge or relieve Tenant from its obligation to perform the same. If any
term or provision of this Lease or the application thereof to any provision of
this Lease or the application thereof to any Person or circumstances shall to
any extent be invalid and unenforceable, the remainder of this Lease, or the
application of such term or provision to such Person or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby,
and each term and provision of this Lease shall be valid and shall be enforced
to the extent permitted by law.


35.     Miscellaneous. 


(a)     The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.


(b)     As used in this Lease the singular shall include the plural as the
context requires and the following words and phrases shall have the following
meanings: (i) “including” shall mean “including but not limited to”; (ii)
“provisions” shall mean “provisions, terms, agreements, covenants and/or
conditions”; and (iii) “obligation” shall mean “obligation, duty, agreement,
liability, covenant or condition”.

34

--------------------------------------------------------------------------------



(c)     Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Any act which Tenant is required to perform under this
Lease shall be performed at Tenant’s sole cost and expense.


(d)     This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by both parties hereto.


(e)     The covenants of this Lease shall run with the Land and bind Tenant, the
successors and assigns of Tenant and all present and subsequent encumbrances and
subtenants of any of the Leased Premises, and shall inure to the benefit of and
bind Landlord, its successors and assigns.


(f)     This Lease will be simultaneously executed in several counterparts, each
of which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.


(g)     This Lease shall be governed by and construed according to the laws of
the State in which the Leased Premises is located.
 


 


     




35

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed as of the day and year first above written.
 

 
CT CHATTANOOGA TN, LLC, as Landlord
       
By:
SunTrust Equity Funding, LLC, its Manager
       
By:
   /s/ R. Todd Shutley  
Name:
R. Todd Shutley
 
Title:
Senior Vice President and
Manager


LEASE AGREEMENT

S-1

--------------------------------------------------------------------------------






 
COVENANT TRANSPORT, INC., a Tennessee corporation,, as Tenant
       
By:
    /s/ Joey B. Hogan  
Name:
        Joey B. Hogan  
Title:
        EVP/CFO
















LEASE AGREEMENT

S-2

--------------------------------------------------------------------------------





EXHIBIT A
Legal Description
 












Legal Description of the Property Omitted


 






--------------------------------------------------------------------------------





EXHIBIT B


 
Basic Rent for (i) the period from the Commencement Date to March 31, 2007 shall
be at the annual amount equal to $2,466,000 and (ii) for each subsequent year
(including during any Renewal Term) shall be at an annual amount equal to the
sum of (A) the annual Basic Rent for the immediately preceding year plus (B) the
Adjustment Amount for such year. The amount of Basic Rent shall be adjusted
pursuant to the foregoing sentence as of each April 1st. The “Adjustment Amount”
any year shall be an amount equal to the annual Basic Rent for the immediately
preceding year, times 1%.


The Basic Rent payable on any Basic Rent Payment Date shall be one-twelfth of
the then annual rent calculated pursuant to the foregoing paragraph.







--------------------------------------------------------------------------------


 
 
EXHIBIT C
Form of Tenant Estoppel
 












Form of Tenant Estoppel Omitted
 
 
 



--------------------------------------------------------------------------------



 
 
EXHIBIT D
Form of Landlord Waiver









 
 

Form of Landlord Waiver Omitted
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT E
Form of Subordination, Non-Disturbance and Attornment Agreement
 












Form of Subordination, Non-Disturbance and Attornment Agreement Omitted
 
 


 

--------------------------------------------------------------------------------


APPENDIX A


“Additional Rent” shall mean all amounts, costs, expenses, liabilities and
obligations (including Tenant’s obligation to pay any Net Award, Default Rate
interest or late charges or penalties hereunder) which Tenant is required to pay
pursuant to the terms of this Lease other than Basic Rent.


“Adjoining Property” shall mean all sidewalks, curbs, gores and vault spaces
adjoining the Leased Premises.


“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such Person and shall
include, if such Person is an individual, members of the immediate family of
such Person, and trusts for the benefit of such individual. For the purposes of
this definition, the term “control” (including the correlative meanings of the
terms “controlling”, “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.


“After -Tax Basis” shall mean, with respect to any payment received or accrued
by any Person, the amount of such payment (the “base payment”) supplemented by a
further payment (the “additional payment”) to that Person so that the sum of the
base payment plus the additional payment shall, after taking into account the
amount of all Taxes required to be paid by such Person in respect of the receipt
or accrual of the base payment and the additional payment (after any current
credits or deductions arising therefrom and the timing thereof), be equal to the
amount required to be received. Such calculations shall be made (a) in the case
of entities subject to United States Federal income tax, at the highest marginal
United States federal, state and local income tax rates applicable to
individuals or corporations (as the case may be) resident or domiciled in the
jurisdiction where the recipient of such payment is located (or where the
recipient indicates such payment will be required to be reported, if different);
(b) in the case of an organization exempt from United States Federal income tax,
at the highest marginal United States federal, state and local tax rates
applicable to unrelated business taxable income (or any tax that is a supplement
or addition to or substitute for or in lieu thereof, whether or not expressly so
designated), but only if the payments with respect to the Leased Premises are
subject to such tax or (c) if Landlord is not a US taxpayer, at Landlord’s
actual effective overall tax rate, if lower. In the case of any flow-through
entity, “Landlord” shall include the direct or indirect members or other equity
owners of Landlord that are required to report the gross or net income of
Landlord and/or other items of income, expense, deduction and credit with
respect thereto, and in the case of any entity, “Landlord” and the owners
thereof shall include any consolidated, combined or unitary group of which
Landlord is a part for income tax purposes.


“Alteration” or “Alterations” shall mean any or all changes, additions (whether
or not adjacent to or abutting any then existing buildings), expansions (whether
or not adjacent to or abutting any then existing buildings), improvements,
reconstructions, removals or replacements of any of the Improvements or
Fixtures, both interior or exterior, and ordinary and extraordinary.

A-1

--------------------------------------------------------------------------------



“Anticipated Lease Income” shall mean the amounts expected to be included in
gross income with respect to this Lease including only (i) Basic Rent and
Additional Rent, (ii) payments as a consequence of a sale or other disposition
(other than in the case of the exercise of remedies after an Event of Default)
of the Leased Premises, and (iii) an amount received pursuant to the indemnity
set forth in Paragraph 30.


“Applicable Laws” shall mean all existing and future applicable laws (including
common laws), rules, regulations, statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of any Governmental Authorities, and
applicable judgments, decrees, injunctions, writs, orders or like action of any
court, arbitrator or other administrative, judicial or quasi-judicial tribunal
or agency of competent jurisdiction (including those pertaining to the
environment and those pertaining to the construction, use or occupancy of the
Leased Premises). Applicable Laws shall include Environmental Laws.


“Basic Rent” shall mean the amounts set forth on Exhibit B annexed to this
Lease.


“Basic Rent Payment Dates” shall mean the first day of each calendar month
during the Term, or, if such day is not a Business Day, the next succeeding
Business Day.


“Business Day” means any day other than a Saturday or a Sunday, or any other day
on which banks are required or authorized to be closed for business in Atlanta,
Georgia or Chattanooga, Tennessee.


“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601-9657.


“Claims” shall mean Liens (including, without limitation, Lien removal and
bonding costs) liabilities, obligations, damages, losses, demands, penalties,
assessments, payments, fines, claims, actions, suits, judgments, settlements,
costs, expenses and disbursements (including, without limitation, reasonable
legal fees and expenses and costs of investigation) of any kind and nature
whatsoever.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Commencement Date” shall mean April 3, 2006.


“Condemnation” shall mean a Taking and/or a Requisition.


“Default Rate” shall mean a rate of interest equal to four (4%) percent per
annum above the then current Prime Rate.


“Easements” shall mean easements, covenants, waivers, approvals or restrictions
for utilities, parking or other matters as desirable for operation of the Leased
Premises or properties adjacent thereto.

A-2

--------------------------------------------------------------------------------



“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act of 1976 (RCRA), 42 U.S.C. §§ 6901-6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, CERCLA, the Hazardous Materials
Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic Substances Control
Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq and
all other federal, state and local laws, ordinances, rules, orders, statutes,
codes and regulations applicable to the Leased Premises and (i) relating to the
environment, human health or natural resources, (ii) regulating, controlling or
imposing liability or standards of conduct concerning Hazardous Materials, or
(iii) regulating the clean-up or other remediation of the Leased Premises or any
portion thereof, as any of the foregoing may have been amended, supplemented or
supplanted from time to time.


“Event of Default” shall mean the occurrence of any one or more of the following
events under this Lease: (i) a failure by Tenant to make: (x) any payment of
Basic Rent when due and such failure continues for five (5) or more Business
Days, or (y) any payment of any other sum herein required to be paid by Tenant
which continues unremedied for a period of fifteen (15) Business Days after
written notice thereof is given to Tenant by Landlord or Lender or Lender’s
designee; (ii) failure by Tenant to perform and observe, or a violation or
breach of, any other provision in this Lease and such default shall continue for
a period of thirty (30) days after written notice thereof is given by Landlord
or Lender or Lender’s designee to Tenant, or if such default is of such a nature
that it cannot reasonably be cured within such period of thirty (30) days, such
period shall be extended for such longer time as is reasonably necessary (not to
exceed 360 days in total) provided that Tenant has commenced to cure such
default within said period of thirty (30) days and is actively, diligently and
in good faith proceeding with continuity to remedy such default; (iii) any
representation or warranty made in this Lease, or in connection with this Lease,
by Tenant is determined by Landlord to have been false or misleading in any
material respect at the time made; (iv) Tenant or Lease Guarantor shall (A)
voluntarily be adjudicated a bankrupt or insolvent, (B) voluntarily consent to
the appointment of a receiver or trustee for itself or for any of the Leased
Premises, (C) voluntarily file a petition seeking relief under the bankruptcy or
other similar laws of the United States, any state or any jurisdiction, or (D)
voluntarily file a general assignment for the benefit of creditors; (v) a court
shall enter an order, judgment or decree appointing, with the voluntary consent
of Tenant or Lease Guarantor, a receiver or trustee for Tenant or Lease
Guarantor or for the Leased Premises or approving a petition filed against
Tenant or Lease Guarantor which seeks relief under the bankruptcy or other
similar laws of the United States or any State, and such order, judgment or
decree shall remain in force, undischarged or unstayed, ninety (90) days after
it is entered; (vi) Tenant or Lease Guarantor shall in any insolvency
proceedings be liquidated or dissolved or shall voluntarily commence proceedings
towards its liquidation or dissolution; (vii) the estate or interest of Tenant
in the Leased Premises shall be levied upon or attached in any proceeding and
such estate or interest is about to be sold or transferred or such process shall
not be vacated or discharged within sixty (60) days after such levy or
attachment; (viii) Tenant shall be in default under any other lease of real
property with Landlord or with any Affiliate of Landlord or (ix) Lease Guarantor
defaults in, or repudiates, its obligations under the Lease Guaranty, or the
Lease Guaranty ceases to be in full force and effect for any reason.
 
“Expiration Date” shall mean March 31, 2026.

A-3

--------------------------------------------------------------------------------



“Fixtures” shall mean all fixtures (except Trade Fixtures), including any
components thereof, on and in respect to the Improvements, including, without
limitation, all built-in equipment intended to be permanently attached to the
Improvements and used in the operation of the Leased Premises, together with all
replacements, modifications, alterations and additions thereto.


“Governmental Authority” shall mean any federal, state, county, municipal,
foreign or other governmental or regulatory authority, agency, board, body,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).


“Guaranties” shall mean all warranties, guaranties and indemnities, express or
implied, and similar rights which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Leased
Premises, including, but not limited to, any rights and remedies existing under
contract or pursuant to the Uniform Commercial Code.


“Hazardous Materials” shall mean all chemicals, petroleum, crude oil or any
fraction thereof, hydrocarbons, polychlorinated biphenyls (PCBs), asbestos,
asbestos-containing materials and/or products, urea formaldehyde, or any
substances which are classified as “hazardous” or “toxic” under CERCLA;
hazardous waste as defined under the Solid Waste Disposal Act, as amended 42
U.S.C. § 6901; air pollutants regulated under the Clean Air Act, as amended, 42
U.S.C. § 7401, et seq.; pollutants as defined under the Clean Water Act, as
amended, 33 U.S.C. § 1251, et seq., any pesticide as defined by Federal
Insecticide, Fungicide, and Rodenticide Act, as amended, 7 U.S.C. § 136, et
seq., any hazardous chemical substance or mixture or imminently hazardous
substance or mixture regulated by the Toxic Substances Control Act, as amended,
15 U.S.C. § 2601, et Seq., any substance listed in the United States Department
of Transportation Table at 45 CFR 172.101; any chemicals included in regulations
promulgated under the above listed statutes; any explosives, radioactive
material, and any chemical regulated by state statutes similar to the federal
statutes listed above and regulations promulgated under such state statutes.


“Holder” shall mean, as of any particular date, any holder of a Note.


“Impositions” shall mean, collectively, all taxes of every kind and nature
(including real, ad valorem, single business, personal property, gross income,
transaction privilege, franchise, withholding, profits and gross receipts taxes)
on or with respect to the Leased Premises, or the use, lease, ownership or
operation thereof; all charges and/or taxes for any easement or agreement
maintained for the benefit of the Leased Premises; all general and special
assessments, levies, permits, inspection and license fees on or with respect to
the Leased Premises; all water and sewer rents and other utility charges on or
with respect to the Leased Premises; all ground rents on or with respect to the
Leased Premises; and all other public charges and/or taxes whether of a like or
different nature, even if unforeseen or extraordinary, imposed or assessed upon
or with respect to the Leased Premises, prior to or during the Term, against
Landlord, Tenant or any of the Leased Premises as a result of or arising in
respect of the occupancy, leasing, use, maintenance, operation, management,
repair or possession thereof, or any activity conducted on the Leased Premises,
or the Basic Rent or Additional Rent, including without limitation, any gross
income tax, sales tax, occupancy tax or excise tax levied by any governmental
body on or with respect to such Basic Rent or Additional Rent; all payments
required to be made to a governmental or quasi-governmental authority (or
private entity in lieu thereof) that are in lieu of any of the foregoing,
whether or not expressly so designated; and any penalties, fines, additions or
interest thereon or additions thereto.

A-4

--------------------------------------------------------------------------------



 
“Improvements” shall mean, collectively, the buildings, structures and other
improvements on the Land.


“Indemnitee” shall mean Landlord, its assignees or other transferees, each
Lender, each Holder and their respective Affiliates and their respective
officers, directors, employees, agents, representatives, shareholders, members
or other equity owners.


“Initial Term” shall mean the period of time commencing on the Commencement Date
and terminating on the Expiration Date.


“Insurance Expiration Date” shall mean, with respect to an insurance policy, the
date that such insurance policy will expire.


“Insurance Requirement” or “Insurance Requirements” shall mean, as the case may
be, any one or more of the terms of each insurance policy required to be carried
by Tenant under this Lease and the requirements of the issuer of such policy,
and whenever Tenant shall be engaged in making any Alteration or Alterations,
repairs or construction work of any kind (collectively, “Work”), the term
“Insurance Requirement” or “Insurance Requirements” shall be deemed to include a
requirement that Tenant obtain or cause its contractor to obtain completed value
builder’s risk insurance when the estimated cost of the Work in any one instance
exceeds the sum of One Hundred Thousand ($100,000.00) Dollars and that Tenant or
its contractor shall obtain worker’s compensation insurance or other adequate
insurance coverage covering all persons employed in connection with the Work,
whether by Tenant, its contractors or subcontractors and with respect to whom
death or bodily injury claims could be asserted against Landlord.


“Land” shall mean the lot(s) or parcel(s) of land described in Exhibit A
attached to this Lease and made a part hereof, together with the easements,
rights and appurtenances thereunto belonging or appertaining.


“Landlord” shall mean CT Chattanooga TN, LLC, a Delaware limited liability
company.


“Law” shall mean any constitution, statute or rule of law.


“Lease” has the meaning set forth in the preamble.


“Lease Guarantor” means Covenant Transport, Inc., a Nevada corporation.


“Lease Guaranty” means the Lease Guaranty, dated as of the date of this Lease,
issued by the Lease Guarantor.

A-5

--------------------------------------------------------------------------------



“Leased Premises” shall mean, collectively, the Land, the Improvements and the
Fixtures.


“Legal Requirement” or “Legal Requirements” shall mean, as the case may be, any
one or more of all present and future laws, codes, ordinances, orders,
judgments, decrees, injunctions, rules, regulations and requirements, even if
unforeseen or extraordinary, of every duly constituted governmental authority or
agency (but excluding those which by their terms are not applicable to and do
not impose any obligation on Tenant, Landlord or the Leased Premises) and all
covenants, restrictions and conditions now of record which may be applicable to
Tenant, Landlord (with respect to the Leased Premises) or to all or any part of
or interest in Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Leased Premises, even if compliance therewith (i) necessitates structural
changes or improvements (including changes required to comply with the
“Americans with Disabilities Act”) or results in interference with the use or
enjoyment of the Leased Premises or (ii) requires Tenant to carry insurance
other than as required by the provisions of this Lease.


“Lender” shall mean an entity identified as such in writing to Tenant which
makes a Loan to Landlord, secured by a Mortgage and evidenced by a Note or which
is the holder of the Mortgage and Note as a result of an assignment thereof.


“Lien” shall mean any Lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any type of preferential arrangement that has the
practical effect of creating a security interest, including, without limitation,
any thereof arising under any conditional sale agreement, capital lease or other
title retention agreement.


“Loan” shall mean a loan made by a Lender to Landlord secured by a Mortgage and
evidenced by a Note.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage” shall mean a first priority mortgage, deed of trust or similar
security instrument hereafter executed covering the Leased Premises from
Landlord to Lender or Trustee.


“Net Award” shall mean the entire award payable to Landlord by reason of a
Condemnation, less any reasonable expenses incurred by Landlord in collecting
such award.


“Net Proceeds” shall mean the entire proceeds of any insurance required under
clauses (i), (iv) or (v) of Paragraph 14 (a) of this Lease, less any actual and
reasonable expenses incurred by Landlord in collecting such proceeds.


“Note” or “Notes” shall mean a Promissory Note or Notes hereafter executed from
Landlord to Lender, which Note or Notes may be secured by a Mortgage and an
assignment of leases and rents.

A-6

--------------------------------------------------------------------------------



“Notice” or “Notices” shall mean all notices, demands, requests, consents,
approvals, offers, statements and other instruments or communications required
or permitted to be given pursuant to the provisions of this Lease.


“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
Liens, conditions, encroachments, easements and other matters of title that
affect the Leased Premises as of the date of Landlord’s acquisition thereof,
excepting, however, any such matters arising from the acts of Landlord (such as
Liens arising as a result of judgments against Landlord).


“Person” shall mean an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
non-incorporated organization or government or any agency or political
subdivision thereof.


“Prime Rate” shall mean the prime rate of interest published in The Wall Street
Journal or its successor, from time to time.


“Rating Agency” or “Rating Agencies” shall mean, if any, one or more of Standard
& Poor’s, Moody’s, Fitch or any other rating agency that has rated the Loan, the
Mortgage or the REMIC Trust or any other trust or entity in which the Loan and
the Mortgage have been placed.


“REA” shall mean a reciprocal easement agreement or any other agreement or
document of record now affecting the Leased Premises.


“Release” shall mean the release under applicable Environmental Laws or the
threatened release of any Hazardous Materials into or upon any land or water or
air, or otherwise into the environment, including, without limitation, by means
of burial, disposal, discharge, emission, injection, spillage, leakage, seepage,
leaching, dumping, pumping, pouting, escaping, emptying, placement and the like.


“REMIC” shall mean a “real estate mortgage investment conduit” within the
meaning of the Code.


“Renewal Option Notice” shall mean a written notice from Tenant to Landlord of
its election to extend the Term (or any then Renewal Term) of this Lease
pursuant to Paragraph 5 of this Lease.


“Renewal Term” shall mean an additional Lease term of five (5) years.


“Replaced Fixtures” shall mean Fixtures that have been replaced by Tenant with
Replacement Fixtures.


“Replacement Fixtures” shall mean operational equipment or other parts used by
Tenant to replace any of the Fixtures.


“Requisition” shall mean any temporary condemnation or confiscation of the use
or occupancy of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

A-7

--------------------------------------------------------------------------------



“Restoration” shall mean, following a casualty or Condemnation, the restoration
of the Leased Premises to as nearly as possible its value, condition and
character immediately prior to such casualty or Condemnation, in accordance with
the provisions of this Lease, including but not limited to the provisions of
Paragraphs 11(a), 12 and 15. Notwithstanding the foregoing, such Restoration may
depart from the exact condition of the Leased Premises immediately prior to the
casualty or Condemnation, provided that (i) the fair market value of the Leased
Premises shall not be lessened after the completion of the Restoration, (ii) the
use of the Leased Premises shall not be changed as a result of any such
Restoration, (iii) all such Restoration shall be performed in a good and
workmanlike manner, and shall be expeditiously completed in compliance with all
Legal Requirements, (iv) Tenant shall (subject to the provisions of Paragraph 18
hereof) discharge all Liens filed against any of the Leased Premises arising out
of the same, and (v) no such Alteration shall create any debt or other
encumbrance(s) on the Leased Premises.


“Restoration Award” shall mean that portion of the Net Award equal to the cost
of Restoration.


“Restoration Fund” shall mean, collectively, the Net Proceeds, Restoration Award
and Tenant Insurance Payment.
 
“SEC” shall mean the Securities and Exchange Commission.


“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services.


“State” shall mean the State or Commonwealth in which the Leased Premises is
situated.


“Structural Change” means any Alteration that (i) includes the movement of any
load-bearing wall, (ii) alters the foot-print of any Improvement, or (iii)
includes the addition of a floor to any building.


“Subsidiary” means any corporation, association, trust or other business entity
of which the designated parent shall at any time own directly, or indirectly
through a Subsidiary or Subsidiaries, at least a majority (by number of votes)
of the outstanding Voting Stock.


“Taking” shall mean any taking of the Leased Premises in or by condemnation or
other eminent domain proceedings pursuant to any law, general or special, or by
reason of any agreement with any condemnor in settlement of or under threat of
any such condemnation or other eminent domain proceedings or by any other means,
or any de facto condemnation.


“Tax” or “Taxes” shall mean any and all present and future taxes, including
income (gross or net), gross or net receipts, sales, use, value added,
franchise, doing business, transfer, capital, property (tangible or intangible),
municipal assessments, excise and stamp taxes, levies, imposts, duties, charges,
assessments or withholding, together with any penalties, fines, additions or
interest thereon or additions thereto (any of the forgoing being referred to
herein individually as a “Tax”), imposed by any Governmental Authority. Taxes
shall include the costs of any contest or appeal pursued which reduces the Taxes
(or attempts to do so) including reasonable attorneys’ fees and costs incident
thereto. Without limiting the foregoing, if at any time during the term of this
Lease the methods of taxation prevailing at the execution hereof shall be
changed or altered so that in lieu of or as a supplement or addition to or a
substitute for the whole or any part of the real estate taxes or assessments now
or from time to time thereafter levied, assessed or imposed by applicable taxing
authorities for the funding of governmental services, there shall be imposed (i)
a tax, assessment, levy, imposition or charge, wholly or partially as a capital
levy or otherwise, on the gross rents received or otherwise attributable to the
Leased Premises, or (ii) a tax, assessment, levy (including but not limited to
any municipal, state or federal levy), imposition or charge measured by or based
in whole or in part upon the Leased Premises or this Lease, and imposed on the
Landlord under this Lease or any portion thereof, or (iii) a license fee or
other fee or tax measured by the gross rent payable under this Lease, or (iv)
any other tax, assessment, levy, charge, fee or the like payable with respect to
the Leased Premises, the rents, issues and profits thereof, then all such taxes,
assessments, levies, impositions and/or charges, or the part thereof so measured
or based, shall be deemed to be Taxes.

A-8

--------------------------------------------------------------------------------


 
“Tax Indemnitee” shall mean Landlord, each Lender, any Holder, any servicer of a
Loan, Trustee, any trustee under a Mortgage which is a deed of trust, each of
their assignees or other transferees and each of their Affiliates and their
respective officers, directors, employees, shareholders, members or other equity
owners.


“Tenant” shall mean Covenant Transport, Inc., a Tennessee corporation.


“Tenant’s Insurance Payment” shall mean, in the event of a damage or
destruction, the amount of the proceeds that would have been payable under the
third-party insurance required to be maintained pursuant to Paragraph 14(a)(i),
(iv) or (vi) had such insurance program been in effect, together with the amount
of any deductible under such insurance.


“Tenant’s Termination Notice” shall mean a written notice from Tenant to
Landlord after a Condemnation or casualty of Tenant’s intention to terminate
this Lease on the Termination Date.


“Term” shall mean the Initial Term, together with any Renewal Term.


“Termination Date” shall mean the date for the termination of this Lease
pursuant to Tenant’s Termination Notice, which date shall be on a Basic Rent
Payment Date occurring no sooner than thirty (30) days after the date of
Tenant’s Termination Notice pursuant to Paragraph 13 or 14 of this Lease.


“Trade Fixtures” shall mean all fixtures, equipment and other items of personal
property (whether or not attached to the Improvements) which are owned by Tenant
and used in the operation of the business conducted on the Leased Premises.


“Trustee” shall mean an institution serving as a trustee, collateral agent or
administrative agent for Lender.


“Voting Stock” shall mean stock or similar interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, trust or other
business entity involved, whether or not the right so to vote exists by reason
of the happening of a contingency.
 
Back to Form 8-K [form8kcvti0406saleleaseback.htm]
A-9

--------------------------------------------------------------------------------

